Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 1 of 29




                     Jail Oversight Board Meeting
                            for August 2020
                               (Excerpts)
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 2 of 29



The monthly meeting of the Allegheny County Jail Oversight Board was held Thursday, August
6, 2020 held as a virtual conference at 4:00 P.M.

Members Present
Honorable Judge Clark
Honorable Judge Lazzara
Sheriff William Mullen
Brad Korinski representing County Controller
Barbara Parees representing County Executive
Bethany Hallam At-Large Council
Gayle Moss
Abass Kamara

Others in Attendance:
Warden Harper
Deputy Warden Williams

Meeting Guidelines —
  1. Everyone in this room will be treated with dignity and respect. No exception.
  2. Everyone will have the opportunity to be heard, within reason. Depending on the number
      of public comments that sign up to speak there may be a time limit imposed.
  3. Profanity and yelling will not be tolerated. Anyone using profanity or anyone who is
      yelling will be removed from this meeting.



Announcements

1. Public Comments

Judge Clark:
I’m going to start this meeting today with public comments. We didn’t get as many public
comments as we have in the past. Many of them were actual comments without question. Some
of them dealt with the issue of the public comment and some of them dealt with issues that will
be presented later in the board meeting. The Warden and the Deputy Warden have provided
answers to the things that they could answer and so I thought I would just begin by reading the
public comments since there weren’t very many and they would be part of the record.

Question from Margaret M. Martin:
First, thank you to the Board for the $50 contribution to the inmates' commissary accounts as
well as the daily free phone call. July's meeting was the first I attended (virtually), and I was
impressed with the Board itself, the Warden, the Deputy Warden, and the issues discussed. It is
a relief to know that much needed improvements are planned. I read the PG news article written
by Ashley Murray regarding the audit on inmate meals, the lack of nutrition, and the disparity
with regard to those who can or can't afford to order supplemental food. It shouldn't matter why
an inmate is housed in the jail--every single inmate deserves to have a nutritious and edible
meal, including fruits and vegetables. The food should be identifiable and palatable. It is
inhumane and unconscionable that up to this point, this has not been the case. Are the statistics
on the ACJ website accurate with regard to the number of inmates who currently have, are
recovered from, or were released due to a COVID-19 infection? Thank you for your time and the
service you provide for one of our most vulnerable populations.
     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 3 of 29




Warden’s Response:
We appreciate the feedback and response to recent meetings as well as recent news articles.
We remain committed to process evaluation and improvement in the facility. The website is
updated frequently and is current and up to date presently.

Judge Clark:
As to the nutrition, I did meet with the Warden and Deputy Warden. I meet with them before
each of the meetings to go over the agenda. I actually talked to them about the issue of
nutrition. It's something that they're going to look at, I think the contract will be coming up for
renewal or there will be an RFP process. And there are some other issues regarding why there
is sort of a high carb. diet. Many of the inmates only choose to eat two meals and they want to
make sure that they have enough calories. But we're going to look at the issue of including more
fruits and vegetables. As we know, fresh fruits can be very expensive but we're going to look at
it as it goes on. It's an issue that we intend to address. It's not going without notice. I am a
person who is into nutritious meals, so I share some of those concerns as well.

Question from Luiza Sarbu, Pennsylvania Prison Society, Foundation of HOPE:
Have you considered testing the newly incarcerated for COVID when first coming *into* the jail
to keep Coronavirus out of the facility? If not, why? In addition, have you considered testing
inmates as they're *leaving* the facility to prevent the spread of Coronavirus in the community?
If not, why?

Warden’s Response:
The ACJ follows the recommendations from the CDC, PA Department of Health and the
Allegheny Health Department to test symptomatic individuals. We continue to test individuals
based on clinical recommendations and routinely quarantine other individuals during their first
14 days and presume that they could be positive or develop symptoms. If someone is a known
contact exposure, at time of intake, we will test them upon admission. We have not considered
testing individuals prior to release into the community for a number of reasons to include some
of the following:
1. The ACJ follows the recommendations from the CDC, PA Department of Health and the
Allegheny Health Department to test symptomatic individuals.
2. When someone is legally released from the facility, we have an obligation to comply with that
order. Test result times have varied and could require someone to remain incarcerated for
longer than legally indicated if they are pending their test results.
3. Individuals have the right to refuse testing. The test is uncomfortable, and the individual has
the right to refuse the test.

Question from John Doe:
What can the prison board do to ensure the safety of the staff members at the ACJ? Because
the jail is so short staffed, staff members are being given assignments that usually would be
given to 2-3 employees. This is putting the inmates at risk along with the staff. Management is
creating unsafe situations and the staff and inmates are ultimately paying the price. Two staff
members were recently fired....both were doing multiple jobs that would not have been expected
by them if the jail was properly staffed. Investigate the Allegheny County Jail!!!
     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 4 of 29



wondering if there is any way we could do something sooner than that. So that we could have
some better mental health services offered in the jail.

Chief Williams:
Judge Lazzara, I will make sure to add that to my staffing portion as well.

Judge Lazzara:
Okay. Thank you.

Judge Clark:
Anything else? Alright, thank you. The next old business is an update on COVID-19. I don’t
know whether Warden Harper or Deputy Warden Williams could you give us an update on that
please?

   c. COVID-19 Update

Chief Williams:
I do want to acknowledge that the defense attorney was accurate. There was a lag in updating
and that was my fault, on the jail website. I failed to provide those numbers. I thought I had done
so. But they are accurate as of today. Prior to this meeting right around 3 O’clock, I did receive
that we had 6 pending tests, we got 5 of those specimens returned to us as negative. So, those
numbers will be updated and reflected at some point after this meeting this evening. One of the
most important things though, is that we have zero positive inmate cases within the facility and
the majority of our staff who have been impacted have returned fully recovered and restored to
work.

Warden Harper:
I would like to add something to that your honor. I just want to add and say this to the men and
women working at the Allegheny County. The men and women working at the Allegheny
County, are doing a tremendous job in preventing the spread of this virus in our facility. If you
read national news, or world news about what’s occurring in other jails in the United States, you
will see that we are far more doing better than what everyone else is doing. So, I just want to
commend everybody working at the ACJ on the outstanding work that they are doing to prevent
the spread of this virus.

Judge Clark:
Thank you. Does anyone have any questions or comments for either Deputy Warden Williams
or Warden Harper?

Judge Lazzara:
Yes. I understand that there is a policy that you aren’t going to test people as they leave the jail.
However, as you all know a lot of my mental health court folks, they are going into other
programs and a whole lot of these programs will not accept people into their program without a
negative screening performed first. We all know we want to get people out of the jail. We want
to move them into their programs. We want to get them the help that they need. And I would just
ask that if it possible for the jail to more quickly allow there to be COVID test for people moving
into programs, whether that be drug & alcohol programs that require it, mental health CRR’s that
are requiring it, or other facilities. It would be greatly appreciated. Because having people have
to sit there another couple of weeks at least to get a COIVD test is making it very difficult on
folks.
     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 5 of 29



Chief Williams:
So, Judge, I would like to respond to that if you’re open to it. When we had received the public
comment in regard to testing everybody at the time of release. The interpretation was truly, as
you know, somebody’s bond gets paid and it sounded like the request was that we would test
that individual for COVID-19 and then release them. And that would definitely delay our process
in being able to effectively and legally release someone within the time line that is designated.
We have already been testing individuals for transfer to mental health placement like CRR or
LPSR, because we do understand that they require those tests. So, we’ve done 168 tests either
for a state correctional institution, torrent state hospital, CRR, nursing home, or other levels of
care that require that. We’ve done so by working with those collaborative providers on
identifying what their transfer date will be. We make sure we test the individual or at least offer
to test, because we have had some of the persistently mentally ill refuse the test. Then we work
with the treatment provider on insuring that we potentially quarantine that individual in a cell by
themselves so that they can feel safer bringing them into their setting. So, we are in fact testing
individuals, we are not delaying those mental health patients exiting our facility. We too, remain
motivated in getting them to a more appropriate setting.

Judge Lazzara:
Awesome. Thank you so much.

Judge Clark:
Any other questions or comments? Ms. Hallam?

Bethany Hallam:
Yes. I just have one more. I want to know what the jail is doing about the potential of false
negatives in the test that have been conducted and come back negative. I read an article the
other day saying that 15% of negative test have actually been proven to be positive but came up
as a false negative. So, I just want to know what the jail is doing to address that?

Chief Williams:
So, we have under the recommendations of the Allegheny County Health Department,
Pennsylvania Department of Health, and the CDC, treated everybody who is tested, on a
quarantine status. The recommendation is that even when someone test negative for COVID-
19, especially if you’re using extensive based approach, there is a reason why you tested them
to begin with. The recommendation is that you continue to monitor them to see if any additional
symptoms develop. If additional symptoms develop, there’s typically a recommendation for a re-
test. We have not had individuals so far who have met that criteria. But they do remain on a
medical isolation period until we have their test results and then on a quarantine period for the
full duration of 14-days. I think we discussed this last month how that can be counter intuitive,
it’s actually a shorter isolation quarantine period when your positive because the symptoms can
develop all the way up to day 12 if you do have a negative test initially. I know that was a lot of
information. I’m not sure if that answered your question correctly.

B
Bethany Hallam:
No, I think it did. I think my biggest concern is that only the folks who have fevers are getting
tested it seems.

Chief Williams:
That’s not accurate.

Bethany Hallam:
     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 6 of 29



Okay. So, you cannot have a fever and still receive a test? Like, if you lost your sense of smell
or something along those lines? You would still receive a test?

Chief Williams:
What I think was originally reported was early on in the pandemic, there were three symptoms
and I believe we discussed last month. It was a fever, which is typically recognized at 100.4
degrees, but with the support of the Allegheny County Health Department, we reduced that
threshold to 99.0 degrees, that would allow us to test more individuals. Shortness of breath and
a newly developed onset of cough. So, initially in the first, I would say month or month and a
half of the pandemic, those were the symptoms that we were testing for. When the CDC
expanded the criteria, we too expanded our criteria and modeled the symptoms that they had
offered
 f       including loss of smell and loss of taste. We’ve had more frequently than not, individuals
not present with a fever but we still test them. We’re seeing still a lot of respiratory conditions
that are the ones that are driving the test. So, a new onset of cough, tends to be the highest for
testing in our facility.

Bethany Hallam:
Thank you.

Judge Clark:
Any other questions or comments? Alright. Thank you.

3. Review of the Minutes for July 2, 2020

Judge Clark:
The minutes were sent out to you with all the other board information and so I hope you’ve had
a chance to review them. I will entertain a motion to approve the minutes if it’s your pleasure.

The Board unanimously approved a motion by Judge Lazzara, duly seconded by Bethany
             Hallam to approve the minutes from the July 2, 2020 Meeting


Judge Clark:
I did go while we were in the meeting and looked at the posted minutes to see about the public
comments. Initially, the comments that were read were included in the body of the minutes and
the draft of the minutes that you received included the questions and comments with the
responses. So, for the person that had that concern, they will be posted on the website with the
minutes.

4. President’s Report

Judge Clark:
 Alright, so Warden I don’t have anything additional to report to the board today, so we’ll skip
down to the Warden’s report.

5. Warden’s Report

Judge Clark:
Warden Harper is there anything additional? Well I know you have quite a few things to report
so we’ll skip to you at this time.
Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 7 of 29




                     Jail Oversight Board Meeting
                           for January 2021
                               (Excerpts)
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 8 of 29



The monthly meeting of the Allegheny County Jail Oversight Board was held Thursday, January
7, 2021 as a virtual conference at 4:00 P.M.

Members Present
Honorable Judge Clark
Honorable Judge Lazzara
County Controller Chelsa Wagner
Barbara Parees representing County Executive
Bethany Hallam At-Large Council
Gayle Moss
Sheriff Mullen
Abass Kamara

Others in Attendance:
Warden Harper
Deputy Warden Williams

Meeting Guidelines —
1. Everyone in this meeting will be treated with dignity and respect. No exception.
2. Everyone will have the opportunity to be heard, within reason. Depending on the number of
   public comments that sign up to speak there may be a time limit imposed.
3. Profanity and yelling will not be tolerated. Anyone using profanity or anyone who is yelling
   will be removed from this meeting.

Announcements

   1. Public Comments


Judge Clark:
We’re going to start with public comments, and we had a number of them. Some of them were
duplicates. People from one organization, essentially providing the same comment so I will not
read all of them, I will read one of them. We had a number of them that dealt with issues
regarding COVID-19, regarding access to books, and a number of other things. The first
comment that I’m going to read the name was “doesn’t matter” and it says,
“Why does it state that you will read all comments in entirety as long as they are shorter than
five minutes yet you selectively read comments regularly ignoring the bulk of them, This
committee seems to appear for paper purposes only oh wait I forgot the spending of the inmate
welfare fund”
So, I would just say that we do try to read as many of the comments as we can. It takes a long
time to read them and we have other business that we have to discuss. If this were an in-person
meeting, we would also limit the length that anyone can speak and the number of comments
because the board has to get to business. I apologize if people feel that we’re ignoring their
comments. We do answer all of the comments in writing and they are posted. If you’ve made a
comment that was not read, if you go to the website, you should be able to see the answer to
your comment. I do look forward to when we’re back in-person so that personally you can
address your issues to the board. I know this is not the ideal way and so I apologize for that.
We’re going to move to some of the questions, there were a number that dealt with the issue of
     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 9 of 29



COVID-19 in the jail, testing, vaccines, and quarantine. I’m going to read a couple of them and
then I’m going to turn it over to Warden Harper and Deputy Warden Williams to address those
issues. The first one is from Brian Williams a corrections officer, who states,
“Since December over 50 officers were ordered to quarantine by jail administration before,
during, or after their work shift. Some of these officers were on a second or third quarantine
order not covered by FFCRA time. Officers filed for unemployment while they quarantined
unpaid. Much to their surprise the jail submitted family leave paperwork on their behalf which
will interfere with receiving unemployment benefits. County sheriffs and police are paid on every
employer ordered quarantine due to their inclusion in the expanded heart and lung act benefit.
Act 17 signed by Governor Wolfe in December. Officers at the jail are not covered. Please take
every action available to cover those employer ordered quarantine for officers as we are
exposed to the risk of infection at a much higher possibility than our law enforcement
counterparts. As of December 30th, the county had $22M in CARES fund on hand and that
should be used to aid essential employees at the jail. I’m requesting that the members of council
representatives, the county executive’s office, and the county managers office do the right thing
and cover the wages of those forced to quarantine by Allegheny County”
There’s a similar question from Inquiring Mind from someone at the Allegheny County prison
employee’s independent union.
“Why does the jail board and Warden Harper continue refusing to answer why jail officers and
medical staff aren’t receiving hazard pay from the CARES Act? For the last three meetings you
have actively avoided asking and answering this question. What happened to the money and
what is the justification for not giving it to us? The county has the audacity to buy two vinyl
banners that tell us we’re essential and appreciated and yet we take our staffing to a minimum
due to the pandemic and have gone almost an entire year working in this environment without
receiving hazard pay.”
And there’s another one from Concerned Officer,
 “why does the county police and the sheriffs get paid when they are quarantined for two or
three times, but we do not? Administration is sending officers home for contact tracing and we
are forced to go without a paycheck for two weeks with a wife and kids. Why does the county
not pay us and who is deciding not to pay us?”
 I’m going to stop there, Warden or Deputy Warden Williams so that you can talk about these
comments focused on quarantining and the hazard pay or CARES Act fund.
Warden Harper:
Good afternoon and happy new year to everybody. Your honor, we do have people that have
been quarantined several times and we will look into that. I can’t speak as to what the sheriffs
and what the police do, but that’s something we can look into. As far as the hazard pay, I can
not discuss union because it’s negotiated business pertaining to the hazard pay as I stated
before. I can not talk about the hazard pay because that’s under the collective bargaining
agreement. I’m still going to stick to my statement from before.

Bethany Hallam:
May I ask a question? Since we are fortunate enough to have the sheriff on the jail oversight
board, I thought maybe he could speak to if that is true. That the folks under him are being paid
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 10 of 29



when they are forced to quarantine. Because if that is true and it’s happening for the other
departments, I do believe that’s something we should be looking into as part of this board. So,
Sheriff Mullen, basically what I’m asking is if you could just confirm what the public comment
claimed. When folks in the sheriff’s department are testing positive or being forced to quarantine
due to COVID-19, are they being paid for that time?

Sheriff Mullen:
Some are and some aren’t. If you look at what happened at the ‘Broken Egg’ where the two
deputies had their picture taken when the place was supposed to be closed. We made them
take sick days and they were quarantined. They had to use their
                                                            eir sick days and take a test
before they could come back. Some people who we thoughtt were exposed while on duty, yes,
they will be paid for that.

Bethany Hallam:
Okay. Thank you very much. One more thing. Is there anyone other than that incident with the
‘Broken Egg’ that comes to mind where you have made them take sick time?

Sheriff Mullen:
There may have been some but obviously that was newsworthy and stayed in my head. I don’t
think so, but I may have missed something. If it was, it was something minor.

Bethany Hallam:
Thank you, Sheriff Mullen. And Judge Clark, I do know that that is something that I’ve been
hearing over and over again from the staff at the jail. They are upset that they are being
exposed to COVID-19 and having to quarantine and not getting paid. I don’t know what we can
do about that. If anyone else has any suggestions but I do know that month after month that’s a
complaint that we’ve been hearing from the staff.

Judge Clark:
I guesss there may be an n issue
                            is     of whether
                                   of wh       sta have been
                                               staff       be exposed in the jail or whether staff
were exposed
      expos outside of   of the
                             he jail
                                j in their
                                       the
                                        heir own behavior.
                                                   ehavio I’m not going to ask the Warden to
comment on that, but I think that’s something that we can look into. It’s complicated. I think
depending on what the situation is. I think probably different county departments are doing
some things differently and then some things I think do depend on their selective bargaining unit
the things that they get or do not get. I think what might be good as the board is if we frame
some specific questions about this issue and maybe we can shoot them to the Warden or the
county solicitor to ask for clarification on it. That’s the best I can offer at this time.

Judge Lazzara:
Are there CARES Act funds that would be available to help pay? Perhaps it doesn’t have to
come out of the jail budget, it could come out of the CARES Act. Could we make a request that
the CARES Act be used for that?

Judge Clark:
Right now, I think the CARES Act money, I believe the county has received has been allocated.
I don’t think at this time we would be able to. I don’t know the answer to that question. I know for
example if we’re making people quarantine involuntarily because we believe they were exposed
on the work site. For example, if someone came into the court and we found out that person
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 11 of 29



was positive, and they had significant contact with court staff, and we asked them to quarantine.
We would not make them take their personal time. I can’t speak on if we thought someone in
the court had a party and invited all of their friends and didn’t wear a mask and then they test
positive and we ordered them to quarantine or if several people from the courts got together and
had a party and others were exposed and we made them quarantine. I don’t know whether
under those circumstances we would pay them or make them use their sick time. So, I think it’s
complicated and I don’t think it’s appropriate in a public meeting to try to discuss personnel
issues. I think there’s a lot of possibilities. I don’t know whether CARES Act money can be used
for that. But we can find that out and whether that has happened. The Warden sort of said he
would check into that, so we can do that. But I think what we should do as the board is to try to
frame some specific questions that we can ask with regards to that so we can have some
answers and that we may be able to provide. I would just say that we’re talking about
employees, so they do have a right to know what the issues are and why there might be
differences between them and other county departments, like the county police or sheriff’s
department. I know that we have differences in the court and other county departments and
even within the court there are differences in different jobs because of the bargaining unit to
which those jobs are attached. So, when they go for their collective bargaining, they discuss
those issues and I guess that’s what they ultimately agree upon. So, there may even be some
differences within an organization depending on your job. Whether you are management, a
supervisor, or whatever your job is. Sometimes even in my mind they don’t seem to be fair but
that’s the way it is with the bargaining unit and the unions. That’s the best I can say right now. I
don’t know if there’s anything else you want to add Warden. Or whether anyone else has any
questions.

Chelsa Wagner:
May I just add one thing Judge Clark? I think this can go to us submitting questions for
clarification. But when we’re talking about the collective bargaining agreements and I came up
against this in our office initially where there was a lot of misconceptions, especially in a time
like this. Those are the floor and not the ceiling. So, those agreements should never prohibit the
county from extending necessary benefits as I see it. But I think that could be pieced out with
some of the questions that we could ask.

Judge Clark:
Okay. Thank you. Anything else that anybody wants to add? So, the next question kind of deal
with the vaccinations. This is from anonymous227 44,

“Vaccinations (I) Educating Inmates about the Vaccine What’s ACJ plan to educate inmates
about the vaccine(s) that will be offered to them. What specific materials are ACJ providing
inmates so they can make an informed decision? Who wrote them? How is the ACJ providing or
presenting this information to inmates? Can it be put on the tablets and in paper packets? (II)
Employees Who Refuse Vaccination If there are correctional officers or other ACJ employees
who refuse to be vaccinated, will they be permitted to have a work detail where they work in
direct or close contact with medically vulnerable inmates? Employees who are not vaccinated
can continue to spread the virus. How is ACJ protecting these inmates from getting infected?
How many employees have refused to be vaccinated thus far?”

Warden or Deputy Warden Williams is there a plan for the vaccine so far in the jail?
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 12 of 29



Warden Harper:
Right now, we do not have a plan to vaccinate the inmates at the Allegheny County jail, at this
moment. As far as the other questions pertaining to employees refusing the vaccine. You know
people can refuse the vaccine. We just haven’t got to a point as to what exactly we’re going to
do when it comes to employees that are refusing the vaccine.

Judge Clark:
Has the vaccine been started in the jail yet? I know there is a sort of roll out of the vaccine
nationally so has any rolled out to the jail yet?

Chief Williams:
If I may respond to that. The CDC has come up with interim vaccination plans. Pennsylvania
has one specifically as well. We’re very fortunate that we’ve been offering very recently within
the last 10 days, started offering vaccines to employees. So far 110 employees have elected to
be vaccinated. We have another clinic for employees that will take place tomorrow and over 130
have expressed additional interest in getting vaccinated. As the Warden spoke before, choosing
to be vaccinated is still a personal choice. People have to evaluate that with the information
that’s available. We’re providing the Moderna vaccine onsite in collaboration with the Allegheny
County Health Department. We wouldn’t have been able to do this without them and we
appreciate that they have prioritized our population as well. So, we’ve continued to provide the
manufacturer information for the Moderna vaccine as well as encourage employees to meet
with their personal healthcare providers so that they can evaluate those decisions for
themselves. We are not mandating our employees to get the vaccine. We are still ensuring that
all different diseases mitigation efforts are continuing to be followed such as the mandatory
mask wearing, as well as all the environmental cleaning, social distancing, and continuing
recommendations with screening employees. We will follow a roll out plan as well for the
inmates and we will not require them to be vaccinated either. So, we have done clinics in our
institution for flu vaccines for both inmates and employees and we will be following the same
strategy which is identifying those that are the most vulnerable to be vaccinated first in our
inmate population and then extending that to general population. We’re still finalizing those
details, that will be done with our infectious disease coordinator, guidance from the Allegheny
County Health department any additional guidance that we can get from the CDC or the
PACOH and our medical director.

Judge Clark:
So, part of the question dealt with is there going to be any effort to educate the inmates about
the benefits of the vaccine, the side effects, and those kinds of things? And if so, how will that
happen? Who is preparing that information? The question was, can it be put on the tablets as
well as given in some other written form to the inmates so that they can make an informed
decision as to whether or not they should be vaccinated.

Chief Williams:
We’re going to explore any and all avenues. Typically, what we do for education with the
inmates is townhall meetings. Those are in person meetings with individuals who are readily
available to answer questions. We will have signage posted so the individuals can read and
educate themselves. Now that we do have a tablet platform, that would be an ideal scenario to
get that information out. But we would still want our healthcare providers to be able to answer
those specific questions for the inmate population so that they can make those decisions.
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 13 of 29



Judge Clark:
Sure. I’m assuming that there are some existing public service announcements or videos about
the vaccine. If possible, it might be a good idea to try to get those and have them accessible on
the tablets so that the inmates could view them. Does anyone have any questions?

Bethany Hallam:
I do. I thought I just heard you say, Deputy Warden Williams, that you would not be mandating
that the staff at the jail get the vaccine.

Chief Williams:
No. We will not be mandating employees to get the vaccine.

Bethany Hallam:
And why is that? Why are you not mandating that?

Chief Williams:
We’re not permitted to mandate. There are some populations that have exceptions. Additionally,
individuals have the right to make those choices for themselves.

Bethany Hallam:
Okay so you’re saying that the Allegheny County jail is not allowed to mandate that the staff
members get the vaccine? I don’t know that I read that anywhere.

Judge Clark:
I don’t think you can force anybody to get a vaccine. If there’s an issue in terms of the job, I
think they can say that you can’t have this kind of contact with certain people. But I don’t think
we could order our court employees to have the vaccine either. But if there’s an issue with that I
think we can reassign themem to a different job.
                                            j

Bethanyny Hallam:
           allam:
     s what
That’s    at I’m wondering.
                 wonderin
                     ering. For
                            F thehe corrections
                                    cor         office that have direct incarcerated population
                                                officers
         we can
contact, we  c mandate that if you want to continue having direct incarcerated population
          at you have to get the
contact that                 th vaccine
                                 v    ne in order
                                            o     to do that.

Warden Harper:r:
No, we have not don
                  one that
                 done th and we’re
                             we’’re not going to do that at this time Ms. Hallam. We can not
mandate these guys. These guys work under a CBA and we just have not and will not do that at
this time.

Bethany Hallam:
Okay. So, just to clarify. Are you saying that the CBA is what prohibits you from mandating
vaccines?

Warden Harper:
I did not say that. I said that employees have bids and we can not arbitrarily take them from their
bid. So, it’s a whole lot involved and just trying to remove someone from a post if they refuse a
vaccine. So, right now these guys can refuse the vaccine at this time.
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 14 of 29



Bethany Hallam:
Thank you for that information.

Judge Clark:
Anybody else? We have a long comment from the Prison Society, from Mr. Kenstowicz. It says,

“THE JAIL OVERSIGHT BOARD’S DUTY TO INVESTIGATE “INADEQUATE PRISON
CONDITIONS AND IMPROPER PRACTICES” AT ACJ The state statute regarding the
Oversight Board’s duty to conduct investigations at ACJ reads as follows: The board shall
investigate allegations of inadequate prison conditions and improper practices occurring within
the prison and may make such other investigations or reviews of prison operation and
maintenance. The books, papers and records of the prison, including, but not limited to, the
papers and records of the warden and those relating to individual inmates, shall at all times be
available for inspection by the board. I have never known the Allegheny County Oversight Board
to have conducted an investigation of ACJ by interviewing staff, interviewing people
incarcerated, reviewing records and completing a report. The Board relies too much on
information that the Warden provides. The authors of the statute governing the power and
duties of the board purposely did not include the warden on the board because oversight must
be done by an independent body and not the warden. ACJ experienced 7 successful suicides
from March of 2016 to September of 2018. This suicide rate was one of the highest rates in the
country. Did the Board conduct its own investigation of these many deaths by interviewing staff,
people incarcerated and reviewing records? After much delay, the National Commission on
Correctional Health Care(NCCHC)found many problem areas needing improvement regarding
suicide prevention. During the period of time when there were many allegations of transgender
people being mistreated at the jail, did the Board respond to the complaints by conducting an
independent investigation of the problem by questioning staff and people incarcerated, and
looking at records? People providing comment at the oversight board meeting possibly would
not have become as “loud or unruly” if they were informed that the Board conducted its own
independent investigation of the problem. When the Warden announced that there were no
Covid cases among people incarcerated but there were 10 cases among staff, did the board
contact medical to assess whether there were medical complaints of Covid like symptoms from
people incarcerated? Regarding the two law suits, has the Oversight Board conducted its own
investigation of how restraint chairs are used at the jail? Have they conducted their own
investigation regarding the allegations of abuse and the absence of mental health services? Has
the Board looked at the records of the person who recently died at the jail and talked with staff?
Recognizing the dangers of the pandemic and stopping the spread, it seems that the Board
could interview staff and people incarcerated by phone or zoom and review records which are
electronic. As a last statement, it is possible that if Janet Bunts, the HSA hire who recently left,
had a relationship with the Board and felt support from the Board, she might be still working at
the jail.”

That’s a lot so I would just say I can’t comment on what the board did in March of 2016 to
September 2018. But I would just say that with the NCCHC report, the jail is making every effort
to follow and implement the recommendations that that report has. With respect to the
transgender population, we did sort of have a discussion about that. I had a law student intern
this past semester who did some research on it. He wrote a very good memorandum and I sent
it to the board to look at. We will have some discussion about that at our next board meeting.
That will be on the agenda to discuss. Erin Dalton from the department of human services has
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 15 of 29



reached out to the Warden to work on doing some training with the staff on those issues. So,
there are some efforts being made to work on the issues of the transgender population. I agree
there’s a lot of work that needs to be done on that and I am hopeful that we will be able to make
some changes with regard to that once we have reviewed the memorandum and once there is
some training in place. In terms of the lawsuit, the board did have an executive session to
review the complaints that were filed and as a result of that the board has instructed me to
contact the county solicitor to ask for information on some of which is mentioned in this
comment. I have contacted the county solicitor. We will be meeting to discuss it and hopefully
we will be able to get some of the information requested. I don’t know whether the county will
agree. It’s certainly inappropriate for me to ask the Warden for that because he’s part of the
lawsuit so we have to go through the county’s solicitor. We are trying to do that. I don’t know
whether anyone else on the board wants to respond to this particular comment? Or whether the
Warden or Deputy Warden has anything that they’d like to say? But the board members, were
all apart of the executive session. Is there anything that anyone wants to add? So, we’ve
received seven comments from Casa San Jose, which were essentially the same so I’m going
to read one of them. This one is from Anna Clark. It says,

“I am very concerned with how the jail is handling Covid cases and I call for universal COVID
testing of all jail employees and inmates. While the Deputy Warden may not consider this a
necessary precaution, the Inmate Welfare Fund can be used to pay for these expenses. Covid
precautions are necessary and the Jail Oversight Board can determine that universal testing be
required.”

I think sort of at the beginning or sort of in the middle of the pandemic we did have a lot of
discussion about this and whether there would be universal testing. The board had an executive
session with the medical director to receive the additional information to be able to respond to
these questions. And there was a significant period of time where there were no inmates testing
positive and I think again while there was an issue I think things are sort of under control but I
will turn it over to the Warden and Deputy Warden to provide any additional information or
comment.

Warden Harper:
Thank you, your honor. First of all I just want to say again, thank you to all the employees that
work at the Allegheny County jail for doing everything that they are doing to mitigate the spread
of the virus in our jail. If you look at surrounding jurisdictions in Pennsylvania and the nation, you
will see the jails of our size we are doing pretty well when it comes to the mitigation of the virus
inside our jail. All I’m saying is we’re doing really good for a jail our size. It’s the largest jail in
Pennsylvania and I just want to commend the men and women in their mitigation efforts at the
Allegheny County jail.

Judge Clark:
Does anyone have any questions or comments?

Bethany Hallam:
I do Judge Clark. Since our last meeting the CDC has updated their guidance in favor of
universal COVID-19 testing in congregate settings such as jails. It was on December 3rdd, 2020
that they updated their guidance. I know that over and over again when asked why we haven’t
been universal testing; the jail administrations response has been we are following CDC
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 16 of 29



guidelines and they are not telling us to test asymptomatic folks. Well now they are. So, I’m
wondering why we are not now continuing to follow the CDC guidance and implement universal
testing at the Allegheny County jail.

Chief Williams:
I can respond to that. That’s not accurate. We are not doing that we’ve not done that facility
wide. But we’ve been working the entire time with the Allegheny County Health Department
under their guidance when ever we have a positive case. And there have been several housing
units that were tested very recently due to positive inmates on those housing units. And there
were asymptomatic individuals who were also found to be positive   itiv on those housing units. I
think it’s important to understand that we are still following the
                                                                he guidance.
                                                                   guididance. This isn’t anyone’s
personal opinion within the institution. We are doing what w  wee are advised to do, and we have
done so in a number of designated units.

Bethany Hallam:
Can I ask what is the rate of COVID-19 among
                                           g tthe
                                               he incarcerated
                                                  in           folks
                                                                  ks who
                                                                     wh are asymptomatic at
the jail?

Chief Williams:
I do not have those statistics right now.

B
Bethany Hallam:
Right, because the only way to get those statics would be to follow the CDC’s updated guidance
and do universal testing. No just on selected pods. Not just testing the same people over and
over again. And not just testing people that have come into contact with a confirmed positive
case. I can forward you the updated CDC guidelines if you would like to read them.

Warden Harper:
You can forward us the CDC guidelines Ms. Hallam. We would really appreciate that, but as the
Chief said, we’re following guidance from our health department and when our health
department determines that everybody needs to be tested then we’ll do that. That’s what we’ve
done thus far.

Bethany Hallam:
No. Actually to correct you on that, every month you have stated over and over again that we
are following the CDC’s guidance. And the CDC’s guidance has changed and yet now you’re
not following the CDC’s guidance anymore. I’m just wondering if you could explain to me why
we are no longer following their guidance when that has been the answer that we’ve been given
month after month.

Warden Harper:
I want to correct you Ms. Hallam because we have not just stated that we are following the CDC
guidelines. We’ve also said CDC, Pennsylvania Health Department, and the Allegheny County
Health Department. So, a collaboration of all. We are in Allegheny County so of course we’re
going to take a lot of our directions from the County Health Department. So, that’s what we’re
going to do Ms. Hallam.
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 17 of 29



Chief Williams:
I think it’s also important to comment that the guidance has expanded which also includes rapid
testing which is not something that we currently do in the facility. You have to have a clear
waiver lab in order to do rapid testing. We have done universal testing on housing units where
there has been a prevalence. I do not have the statistics because I was not prepared for that
question. But I’m certain I could give you that information at a later time. We are continuing to
follow the CDC guidance as well as the advisement of the Allegheny County health department
because not every institution is the same and we are doing what we believe to be in the best
interest of the institution.

Bethany Hallam:
Thank you. I would appreciate that information that you offered. Also, if you could tell us if there
is a certain person at the Allegheny County health department who has ordered you to stop
following the CDC guidelines? Is there a specific person that we as members of the jail
oversight board should talk to, to get them to start doing that? I’m just wondering who you’re in
connection with that I should reach out to?

Chief Williams:
Nobody at the Allegheny County health department       nt has
                                                           as advised
                                                               dvised us to stop following
                                                                                   followi the
                                       berally applying the expanded
guidelines. I think that you’re very liberally               expand availability of testing
                                                                                        tes
                                                    rd
                                                     d
underneath the CDC updates from December 3 , 2020.         0 We are continuing to communicate very
frequently some of those members have   ave been
                                             bee present
                                                   pres             ail oversight board meeting
                                                            in the jail
including Dr. Brinkmen. We primarily speakpeak with
                                                  th Jennifer
                                                      Jenni Fitner
                                                               Fitne
                                                                  ner and
                                                                       an Dr. Christian Mertz. When
available, because Dr. Depboga
                         Depbogan is very busy we do also    so coordinate
                                                                c dinate and consult with her.

Bethany Hallam:
Okay. Thank you very much. I will send you over a copy of that guidance just to help you out.

Judge Clark:
We have a comment from Lori Laber about the conditions at the jail. The comment says,

“*23 hrs in 1 hr out... (Driving inmates insane) *Mildew on the ceiling of 2F *No hot water/No
heat (how many will die from pneumonia and ACJ classify it as covid) *Water leaking down the
walls of 4B *72 Hr lock-ins with no reason (guards in full PPE) *ICE... it’s so cold in the jail there
is ice on the INside on some windows. *Redactions *Laundry * conditions (Rat feces) *Kitchen*
conditions (Rats, feces, expired... rotten food, calcium so bad in the water... that when it’s
boiled... workers have to dig it all of the top. *Suicide attempts (a woman on video with an
inmate saw the man fall behind. He fell from 2E and landed on 2C. Family hardly notified. ACJ
cover ups) *inmate care* They need blankets... Real Food... Real mental health care... * Hush
money... ACJ providing $50 hush dollars to keep inmates quiet. *Pills... how many inmates
came in UNmedicated and are now taking pills daily. Nighttime pills... how many are now taking
them? How many inmates came in the jail with minor mental issues and now have things as bad
as PTSD? These inmates are human beings!!! They are loved ones! Some are only in there still
due to postponements and holds. Get it together!!!”

So, I guess I’d ask the Warden and Deputy Warden to address the issues that were raised in
this comment about the conditions.
Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 18 of 29




                      Jail Oversight Board Meeting
                            for February 2021
                                (Excerpts)
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 19 of 29



-2%


*RRGDIWHUQRRQ,DP-XGJH.LP&ODUN,ZRXOGOLNHWRZHOFRPH\RXWRWKHPRQWKO\-DLO
2YHUVLJKW%RDUG

:HDUHJRLQJWRVWDUWZLWKDUROOFDOORIWKHERDUGPHPEHUV
0V+DOODPKHUH
0U.DPDUDSUHVHQW
0V.OHLQKHUH
-XGJH/D]]DUDSUHVHQW
0UV0RVVSUHVHQW
6KHUULII0XOOHQKHUH
0V3DUHHVKHUH
0V:DJQHU PXWHG &ODUN,FDQVHHKHU,WGRHVQ¶WKDYHVRXQGULJKWQRZEXWWKDW¶VJRRG

:HDUHJRLQJWRGRWKLQJVGLIIHUHQWO\WKLVDIWHUQRRQ:HDUHJRLQJWRVWDUWZLWKVRPHSUHVHQWDWLRQV
:HWKRXJKWLWZRXOGEHDJRRGLGHDWRVWDUWVRPHWKLQJVWKDWDUHJRLQJRQLQWKHMDLOWKDWSHRSOH
PLJKWQRWEHDZDUHRI

3UHVHQWDWLRQV

-XGJH&ODUN7KHILUVWRQHLVDSUHVHQWDWLRQRQWKH:RUGVZLWKRXW:DOOVSURJUDP,DPJRLQJWR
WXUQLWRYHUWR:DUGHQ+DUSHU+HKDVRWKHUSHRSOHWKDWZLOOEHGRLQJWKLVSUHVHQWDWLRQ:DUGHQ
+DUSHU"

:DUGHQ*RRGDIWHUQRRQDQGWKDQN\RX,DPJRLQJWRKDYH-DFN3LVFKNHGRDSUHVHQWDWLRQRI
WKH:RUGV:LWKRXW:DOOV

3LVFKNH 7KDQNV IRU WKH RSSRUWXQLW\ WR SUHVHQW RQ RXU FUHDWLYH ZULWLQJ SURJUDP KHUH DW WKH
$OOHJKHQ\&RXQW\-DLO:RUGV:LWKRXW:DOOV:HGLGKDYHVRPHSRVLWLYHSUHVVUHFHQWO\*UHWFKHQ
0F.D\RQ-DQXDU\LQWKH3LWWVEXUJK3RVW*D]HWWHWLWOHGLW³-DLO-XYHQLOHVILQGDFROOHFWLYHYRLFH
WKURXJK FROODERUDWLYH SOD\  7KLV SOD\ ZDV FUHDWHG RYHU WKH ODVW  \HDUV E\  RI RXU MXYHQLOH
SDUWLFLSDQWVDQG0U0LFKDHO%HQQHWWRI&KDWKDP8QLYHUVLW\DQG&KULVWLQH$XWKRU\RXU(QJOLVK
WHDFKHUIURPWKH$,8,W¶VDJLYHQWKHPDFKDQFHIRUWKHLUYRLFHVWREHKHDUGLQVRPHWKLQJSRVLWLYH
,W¶VDDFWSOD\,WZDVGRQHDOLYHUHDGLQJRQ-DQXDU\RYHURQ)DFHERRNDQG=RRP7KHUHLV
DOLQNWRWKDWWKDW,FDQSURYLGHODWHULI\RXZDQWWRZDWFK,WDOVRFRLQFLGHGZLWKWKHPLVVLRQRIWKH
:RUGV ZLWKRXW :DOOV SURJUDP ZKLFK JLYHV LQPDWHV DQ RSSRUWXQLW\ WR FUHDWH D VXSSRUWLYH DQG
SRVLWLYHFRPPXQLW\ZLWKLQWKHMDLO:H¶YHVHHQWKHSDUWLFLSDWLRQLQWKHFUHDWLYHZULWLQJSURJUDP
SURYLGHDQLQFUHDVHGVHQVHRIVHOIZRUWKDOORZLQJDKHDOWK\RXWOHWIRUWKHLUHPRWLRQV:KHQZH
FUHDWHGWKLVSURJUDPLQLWZDVDOZD\VP\JRDOEHWWHUWRSXWWKRVHHPRWLRQVGRZQRQSDSHU
WKDQJHWWLQJLQWRDUJXPHQWVJHWWLQJLQWRILJKWV:HKDYHVHHQWKDWFRPHWRIUXLWLRQ3DUWLFLSDWLRQ
LQWKHSURJUDPZDVRIIHUHGQRWRQO\WRMXYHQLOHVEXWWRRXUPDOHDQGIHPDOHSRSXODWLRQDOVR:H
RSHQHGLWXSWRPHGLXPDQGPD[LPXPVHFXULW\FODVVLILHGLQPDWHV7KHUHDVRQEHLQJWKH\FDQ
WDNH SURJUDPV WRJHWKHU ZLWKRXW OLYLQJ LQ WKH VDPH KRXVLQJ SRGV 7KHFODVV PHHWV LQ WKH DGXOW
HGXFDWLRQDUHDIRUWKHPDOHVIHPDOHVRQVSHFLILHGDVVLJQHGGD\V$JDLQWKLVLVSUHSDQGHPLF
DQGWKHFODVVLVOLVWHGWRSDUWLFLSDQWV:HRIIHUZLGHUDQJHRIJHQUHVLQZULWLQJZKLFKLQFOXGH
SRHWU\ILFWLRQPHPRLU7KHFRKRUWVDUHXVXDOO\ZHHNVZHHNVRIFODVVURRPZRUNZRUNLQJ
DQGSXWWLQJWKHLUZULWLQJLQWKHFRPSXWHUDQGZHKDYHDILQDOUHDGLQJLQWKHWKZHHN$WWKHILQDO
UHDGLQJ WKH SDUWLFLSDQWV KDYH D FKDQFH WR FRPH WRJHWKHU ZLWK DOO RWKHU FODVVHV PDOH IHPDOH
MXYHQLOHDQGGRDSUHVHQWDWLRQRIWKHLUZRUN
                                                      

     Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 20 of 29



*\P5DW
³:DUGHQ +DUSHU LI , YH UHFHLYHG ERWK &29,' VKRWV FDQ , DFFHVV WKH ZHLJKW URRP" :H KDYH
FDPHUDVLQWKHUH, OOZHDUDPDVNDQG, OOFDUU\P\YDFFLQDWLRQFDUG:LOO\RXRSHQWKHZHLJKW
URRPWRWKRVHTXDUDQWLQHG"<RXFDQFKHFNP\SDSHUVDQ\WLPHVLU´


                    J J        S        J\                              \
:DUGHQ:HDUHQ¶WJRLQJWRRSHQWKHJ\PXQWLOWKHFDVHVLQRXUFRXQW\KDYHEHHQGUDVWLFDOO\  \
UHGXFHG:H¶UHQRWJRLQJWRDOORZLQGLYLGXDOVWRJRLQWKHJ\PZKHUHWKHVSUHDGFRXOGLQFUHDVH
UHGXFHG:H¶UHQRWJRLQJWRDOORZLQGLYLGXDOVWRJRLQWKHJ\PZKHUHWKHVSUHDGFRXOGLQFUHDVH
                   J J                           J         J\             S
:KHQWKHFDVHVGHFUHDVHLQWKHFRPPXQLW\ZHZLOOWDONDERXWRSHQLQJXSRXUJ\P

$QRQ\PRXV2IILFHU
͞ĞĂƌWƌŝƐŽŶŽĂƌĚĂŶĚĚŵŝŶŝƐƚƌĂƚŝŽŶ͕/ƚŚĂƐďĞĞŶŵŽŶƚŚƐŶŽǁƐŝŶĐĞƚŚĞϭDKĨĨŝĐĞƌΖƐͬŵƉůŽǇĞĞ'Ǉŵ
ŚĂƐďĞĞŶĐůŽƐĞĚŶŽǁǁŝƚŚůŝƚƚůĞƚŽŶŽŝŶĨŽƌŵĂƚŝŽŶŝŶƌĞŐĂƌĚƐƚŽŝƚƐƌĞŽƉĞŶŝŶŐ͘tĞŚĂǀĞŚĞĂƌĚƚŚĂƚŽŶĐĞ
ĐĂŵĞƌĂƐǁĞƌĞŝŶƐƚĂůůĞĚƚŚĞŶǁĞĐŽƵůĚƌĞŽƉĞŶŝƚǁŝƚŚƐŽĐŝĂůĚŝƐƚĂŶĐŝŶŐƉƌĂĐƚŝĐĞƐŝŶƉůĂĐĞ͘tĞŚĂǀĞĂůƐŽ
ŚĞĂƌĚƚŚĂƚƚŚŝƐƌŽŽŵǁŝůůďĞƌĞƉƵƌƉŽƐĞĚĨŽƌĂĚĚŝƚŝŽŶĂůŽĨĨŝĐĞƐƉĂĐŝŶŐĨŽƌ,Z͘DǇƋƵĞƐƚŝŽŶƚŽƚŚĞďŽĂƌĚŝƐ
ƚŚŝƐ͖ĚŽǁĞŚĂǀĞĂƉůĂŶŽĨĂĐƚŝŽŶĨŽƌƚŚĞƌĞŽƉĞŶŝŶŐŽĨƚŚŝƐϭDŐǇŵ͍KƌĚŽǁĞŚĂǀĞĂŶŝĚĞĂǁŚĂƚǁĞĐŽƵůĚ
ĚŽ ŝŶ ĂƐƉĞĐƚƐ ŽĨ ƉŚǇƐŝĐĂů ĂĐƚŝǀŝƚǇ ĚƵƌŝŶŐ ŽƵƌ ϭ ŚŽƵƌ ůƵŶĐŚ ďƌĞĂŬ͕ ďĞƐŝĚĞƐ ǁĂůŬŝŶŐ ůĂƉƐ ĂƌŽƵŶĚ ĞŶƚƌĂů
ŽŶƚƌŽůŽŶϭD͍ƵĞƚŽƚŚŝƐŝŶĐƌĞĂƐĞĚĨŽƌĐŝŶŐĚƵĞƚŽŵƵůƚŝƉůĞĚŝĨĨĞƌĞŶƚĨŽƌĐĞůŝƐƚƐďĞŝŶŐƉƌŽũĞĐƚĞĚ͕&D>
ƌĞĨƵƐĂůŽĨKd͕ĂŶĚŵƵůƚŝƉůĞŽĨĨŝĐĞƌƐŽĨĨd&D͕ŝƚŚĂƐďĞĞŶŚĂƌĚĨŽƌŵǇƐĞůĨĂŶĚŵƵůƚŝƉůĞŽƚŚĞƌĞŵƉůŽǇĞĞƐƚŽ
ĞǆĞƌĐŝƐĞĂŶĚƌĞůŝǀĞƐŽŵĞƉĞŶƚƵƉĨƌƵƐƚƌĂƚŝŽŶƚŚĂƚŝƐŽĐĐƵƌƌĞĚŽŶŽƵƌƐŚŝĨƚƐ͘tŽƌŬŝŶŐϭϯͲϭϲƉůƵƐŚŽƵƌƐĂ
ĚĂǇĨŽƌŵƵůƚŝƉůĞĚĂǇƐĚŽĞƐŶŽƚĂůůŽǁƵƐƚŚĞƚŝŵĞƚŽŵĂŬĞŝƚƚŽĂŶŽƵƚƐŝĚĞŐǇŵŽƌǁŽƌŬŽƵƚĨƌŽŵŚŽŵĞĂƐ
tĂƌĚĞŶ,ĂƌƉĞƌŚĂƐĂĚǀŝƐĞĚƵƐƚŽĚŽĂƐĂŶĂůƚĞƌŶĂƚŝǀĞ͘WůĞĂƐĞĐŽŶƐŝĚĞƌƚŚĞŵĞŶƚĂůĂŶĚƉŚǇƐŝĐĂůŚĞĂůƚŚŽĨ
ƚŚĞĞŵƉůŽǇĞĞƐŽĨƚŚĞ:ĂŶĚƌĞĂĐŚĂƐŽůƵƚŝŽŶƚŽƚŚŝƐƉƌĞĚŝĐĂŵĞŶƚ͘dŚĂŶŬǇŽƵĨŽƌǇŽƵƌƚŝŵĞ͘͟

-XGJH&ODUN,WKLQNWKH:DUGHQKDVDQVZHUHG7KLVPXVWEHWKHGHFLVLRQRIWKHZDUGHQ
-XGJH     &ODUN,WKLQNWKH:DUGHQKDVDQVZHUHG7KLVPXVWEHWKHGHFLVLRQRIWKHZDUGHQ

-XGJH/D]]DUD+HVDLGZKHQWKHFDVHVGHFUHDVHG,VWKHUHDQXPEHUWKDWKHZDQWVWRJHWWR"
-XGJH J /D]]DUD+HVDLGZKHQWKHFDVHVGHFUHDVHG,VWKHUHDQXPEHUWKDWKHZDQWVWRJHWWR"        J
7KDWZRXOGEHVRPHWKLQJWKDWWKHRIILFHUVWKHPVHOYHVFRXOGORRNIRUZDUGWR",IWKH\VHHLWUHDFKHG
                            J
EHORZSHUGD\RUSHUGD\,VWKHUHDVWDWLVWLFKHFRXOGSURYLGH"

:DUGHQ , ZDQW P\   \ HPSOR\HHV
                             S \     WR EH DEOH WR ZRUNRXW EXW P\      FRQFHUQ ULJKW
                                                                      \ PDLQ FRQFHUQ    J QRZ LV WKH
PLWLJDWLRQRIWKHVSUHDG:HZLOOFRQVXOWWKHKHDOWKGHSDUWPHQWZKHQZHWKLQNZHFDQRSHQWKH
PLWLJDWLRQRIWKHVSUHDG:HZLOOFRQVXOWWKHKHDOWKGHSDUWPHQWZKHQZHWKLQNZHFDQRSHQWKH
     J                S                                     S                                       S
J\
J\PVDIHO\,GRQRWKDYHDQXPEHUEXW,WKLQN,ZLOOOLVWHQWRZKDWLVJRLQJRQDURXQGWKHFRXQW\
             \                                                             J J                             \
DQGZKHQRWKHUJ\PVDUHRSHQLQJDQGWKHKHDOWKGHSDUWPHQWWKLQNVZHFDQRSHQVDIHO\ZHZLOO
DQGZKHQRWKHUJ\PVDUHRSHQLQJDQGWKHKHDOWKGHSDUWPHQWWKLQNVZHFDQRSHQVDIHO\ZHZLOO
RSHQ

0RQLFD7D\ORU
³,VLWWUXHWKHDJHQFLHVWKDWVXSSO\WKHMDLOZLWKPHGLFDOSHUVRQQHOZLOOQRWVHQG$&-DQ\PRUHQHZ
DJHQF\VWDII",WZDVUHSRUWHGWKDWEHFDXVHWKHFRQGLWLRQVRIWKHFXUUHQWVWDIILQJOHYHOVLQFOXGLQJ
EHLQJXQGHUVWDIIHGRYHUXWLOL]HGDQGVWDIIKDYLQJPXOWLSOHVKLIWVGHQLHGZHUHVRPHRIWKHIDFWRUV
LQWKHGHFLVLRQ&RXOG\RXSURYLGHWKHQXPEHU RIDJHQF\VWDIIXWLOL]HGDWWKHMDLORYHUWKHSDVW
LQGLYLGXDOVL[PRQWKVLQFOXGLQJ51/31DQG0$"6WDWLVWLFVGRQ WOLH´

-XGJH&ODUN'RZHKDYHWKLVLQIRUPDWLRQULJKWQRZRUVKRXOGZHVDYHLWIRUWKHQH[WPHHWLQJ"

:DUGHQ :H GRQ¶W KDYH WKDW LQIRUPDWLRQ ULJKW QRZ \RXU KRQRU  $JHQF\ VWDII LV VWLOO SURYLGLQJ
QXUVHVWRWKH$&-

&ODUN:HZLOOVDYHXQWLOWKHQH[WPHHWLQJ

                                                         
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 21 of 29



-XGJH&ODUN6RPD\EHZHFDQWDONWRWKH:DUGHQDERXWKRZWKDWFDQKDSSHQ,WKLQNWKHUH
ZDVDOVR\RXZDQWHGWRPHHWZLWKWKHFKDSODLQ¶VRIILFHDVZHOOLVWKDWFRUUHFW"

.DPDUD<HV

-XGJH&ODUN6RPD\EHWKDWFDQEHVHWXSDVZHOO:H¶OOWU\WRJHWVRPHRIWKRVHWKLQJVVFKHGXOHG
RUPD\EHLIVRPHRQHZDQWVWRWDNHWKHOHDGDQGWDONWRWKHZDUGHQDERXWWU\LQJWRVFKHGXOHD
PHHWLQJ ZLWK WKH FKDSODLQ¶V RIILFH ,¶P KDSS\ WR LI VRPHERG\ ZDQW WR XVH 7HDPV RU =RRP RU
VRPHWKLQJ,FDQVFKHGXOHLWIRU\RX%XWMXVWWRWU\WRJHWWKHGDWHVDQGWKHQ%HWKDQ\PD\EH\RX
FDQJHWWKHSHUVRQWKDW\RXNQRZIURPWKH'2&UHDFKRXWWRWKHZDUGHQDQGWDONWKDWZD\DQG
VRPHFRPPXQLFDWLRQDERXWWKDW0D\EHWKH\FDQVHWXSVRPHWKLQJZKHUHWKH\FDQILJXUHRXW
ZKDWWKHVSDFHUHTXLUHPHQWVDUHDQGVRIRUWK

.DPDUD<RXUKRQRUWKLVLV$EDVVVSHDNLQJ,YROXQWHHUWRFRRUGLQDWHZLWKWKHZDUGHQDQG\RXU
RIILFHRQVRPHRIWKHIROORZXSPHHWLQJVDQGFRQYHUVDWLRQV

-XGJH&ODUN7KDQN\RX7KHQZHZLOOJREDFNWRWKHZDUGHQRQXSGDWHVRQFRYHU:H¶YHKDG
VRPHTXHVWLRQVLQWKHSXEOLFFRPPHQWVDERXWWHVWLQJDQGWKHSODQVIRUYDFFLQHGLVWULEXWLRQLQWKH
$&-VRLI\RXFRXOGWDONDERXWWKDWVRWKDQN\RXZDUGHQ

:LOOLDPV<RXUKRQRU

-XGJH&ODUN<HVRUGHSXW\ZDUGHQ

:LOOLDPV2NWKHMDLOZHEVLWHLQFOXGHVLQPDWHVWKDWKDYHEHHQWHVWHG2IWKRVHKDYH
:LOOLDPV  2
EHHQIRXQGWREHSRVLWLYHWKURXJKRXWWKHGXUDWLRQRIWKHSDQGHPLFDUHSUHVHQWO\SRVLWLYHLQWKH
EXLOGLQJ:H¶YHKDGQHJDWLYHWHVWV:HKDYHWHVWVFXUUHQWO\SHQGLQJDQGLQPDWHVLQ
WKH KRVSLWDO 2XW RI RXU VWDII  KDYH EHHQ WHVWHG  KDYH EHHQ SRVLWLYH  KDYH EHHQ
QHJDWLYHSHQGLQJWRP\NQRZOHGJH$QGUHFRYHUHGZLWKVWDIIFXUUHQWO\RXW6RVRPHRI
WKRVHVWDIIZKRDUHFXUUHQWO\RXWDUHQRWEHOLHYHGWRVWLOOEHSRVLWLYHEXWWKH\¶YHKDGVRPHKHDOWK
FRPSOLFDWLRQVDVDUHVXOWRIFRQWUDFWLQJWKHYLUXVDQGWKH\DUHVWLOOLQWKHLUUHFRYHU\SURFHVV

,ZDQWHGWRPDNHVXUH,FODULILHGEHFDXVHWKHUHKDYHEHHQDUWLFOHVWKDWKDYHEHHQLQDFFXUDWHLQ
UHSRUWLQJWKHHPSOR\HHVWKDWKDYHEHHQWHVWHGKDYHEHHQHPSOR\HHVRIWKLVLQVWLWXWLRQ7KH\
DUHQRWDOOFRUUHFWLRQDORIILFHUV,WGRHVLQFOXGHKHDOWKFDUHVWDIIFRUUHFWLRQDOVWDIIFLYLOLDQVWDII
DQG ZH¶YH HYHQ UHSRUWHG VWDII WKDWKDYH EHHQ GHHPHG DV QRQHVVHQWLDO PHDQLQJ WKH\ DUH QRW
UHTXLUHG WR UHSRUW WR WKH IDFLOLW\ HYHU\ VLQJOH GD\ WKH\ DUH VFKHGXOHG WR ZRUN WKDW KDYH WHVWHG
SRVLWLYHLQWKHFRPPXQLW\%XWEHFDXVHWKH\DUHUHSUHVHQWHGE\RXULQVWLWXWLRQZH¶YHLQFOXGHG
WKHP LQ RXU QXPEHUV VR , ZDQWHG WR PDNH VXUH WR FODULI\ WKDW EHFDXVH LW KDG EHHQ UHSRUWHG ,
EHOLHYHE\DIHZVRXUFHVWKDWRIILFHUVKDGEHHQWHVWHGDQGZHUHSRVLWLYHDQGWKDWLVQRW
DFFXUDWH:HFXUUHQWO\KDYHRQHXQLWWKDW¶VXQGHUPHGLFDOLVRODWLRQDQGZHKDYHWZRXQLWVWKDW
DUHXQGHUTXDUDQWLQHVWDWXV$VIDUDVYDFFLQDWLRQVJRWKHUHZDVRQHFRPPHQWUHJDUGLQJWKHEDOO
EHLQJ GURSSHG DQG , ZDQW WR EH YHU\ FOHDU LQ WKDW WKH $&+' KDV EHHQ DEVROXWHO\ LQFUHGLEOH
WKURXJKRXWWKHGXUDWLRQRIWKLVSDQGHPLF:HZRXOGQRWEHGRLQJDVZHOODVZH¶YHEHHQGRLQJ
ZLWKRXW WKHLU SDUWQHUVKLS DQG WKHLU FRPPLWPHQW DQG WKHLU SULRULWL]DWLRQ RI RXU HPSOR\HHV DQG
JHWWLQJYDFFLQDWHG:HKDYHEHHQZRUNLQJYHU\FORVHO\ZLWKWKHPDURXQGWKHFORFNGD\VD
ZHHNDQGZRUNLQJWRFRRUGLQDWHZKHQWKHPRVWDPRXQWRIRXUHPSOR\HHVFDQEHYDFFLQDWHGVR
ZH DUH QRW UHGXFLQJ WKHLU ZRUNIRUFH DQG UHVRXUFHV ,W¶V SUREDEO\ QRW NQRZQ EXW WKH KHDWK
GHSDUWPHQWKDVGRQHVRPHH[WUDRUGLQDU\HIIRUWVDQGWKH\¶YHRSHQHGXSDYDFFLQDWLRQFOLQLFLQ
0RQURHYLOOHZKLFKKDVEHHQDGYHUWLVHGDVWKH\DUHFRQWLQXLQJWRH[SDQGWRWKHDGYDQFHGDJH
SRSXODWLRQ ZLWKLQ WKH FRPPXQLW\ 7KH\¶YH DOVR EHHQ FRRUGLQDWLQJ DQ REVFHQH DPRXQW RI
                                                      
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 22 of 29



YROXQWHHUVLQKHDOWKFDUHZKRVKRXOGDOVREHFUHGLWHGIRUWKHVXFFHVVDQGWKHVDIHW\LQ$OOHJKHQ\
&RXQW\IRUGHGLFDWLQJWKHLUWLPHDVDYROXQWHHURQWRSRIPDQ\RIWKHPKDYLQJWKHLUIXOOWLPHMREV
DQGKLJKULVNMREVZLWKLQWKHFRPPXQLW\VHWWLQJDVZHOO,¶PSURXGWRUHSRUWWKRXJK,ZRQ¶WVD\WKHLU
QDPHVIRUWKHLURZQDQRQ\PLW\:H¶YHKDG$&-VWDIIZKRKDYHYROXQWHHUHGQRWMXVWWKHLUWLPH
KHUHZKHQWKHFDOOKDVEHHQPDGHEXWDOVRWRWKHVHFOLQLFVLQ0RQURHYLOOHWRPDNHVXUHWKDW$&
UHVLGHQWVFDQJHWYDFFLQDWHG

:H¶YHEHHQSURYLGLQJWKH0RGHUQDYDFFLQHWRRXUHPSOR\HHVZLWKWKHSDUWQHUVKLSRI$&+':H
:H¶YHEHHQSURYLGLQJWKH0RGHUQDYDFFLQHWRRXUHPSOR\HHVZLWK
                S        J                                   S \           WKHSDUWQHUVKLSRI$&+':H
                                                                                S             S
KDYHHPSOR\HHVZKRDUHHOLJLEOHDQGWKDWLQFOXGHVFRUUHFWLRQDOVWDIIKHDOWKFDUHVWDIIDQG
                 S \                    J                                                              
RWKHUHVVHQWLDOHPSOR\HHV3HRSOHPD\QRWEHDZDUHRIKRZPDQ\SHRSOHKROGWKLVEXLOGLQJXS
RWKHUHVVHQWLDOHPSOR\HHV3HRSOHPD\QRWEHDZDUHRIKRZPDQ\
                       S \            S        \                          \S SHRSOHKROGWKLVEXLOGLQJXS
                                                                                 S                      J S
7KDWLVQRWLQFOXVLYHRIHYHU\ERG\WKDWZRUNVKHUHEXWWKRVHDUHSHRSOHZKRKDYHGLUHFWFDUH
7KDWLVQRWLQFOXVLYHRIHYHU\ERG\WKDWZRUNVKHUHEXWWKRVHDUHSHRSOHZKRKDYHGLUHFWFDUH
                                  \    \                                     S S
ZLWKWKHLQPDWHSRSXODWLRQWRYDU\LQJGHJUHHVRURIRXUHPSOR\HHVKDYHUHFHLYHGERWK
ZLWKWKHLQPDWHSRSXODWLRQWRYDU\LQJGHJUHHVRURIRXUHPSOR\HHVKDYHUHFHLYHGERWK
                   S S                 \ J J                                  S \
GRVHVPLQXVWKRVHZKRKDYHEHHQIXOO\LQRFXODWHGKDYHUHFHLYHGDWOHDVWRQHGRVHIRUD
GRVHVPLQXVWKRVHZKRKDYHEHHQIXOO\LQRFXODWHGKDYHUHFHLYHGDWOHDVWRQHGRVHIRUD
                                                     \
WRWDORIHPSOR\HHVWKDWKDYHUHFHLYHGVRPHIRUPRIWKH0RGHUQDYDFFLQHZKLFKLVDFWXDOO\
WRWDORIHPSOR\HHVWKDWKDYHUHFHLYHGVRPHIRUPRIWKH0RGHUQDYDFFLQHZKLFKLVDFWXDOO\
                   S \                                                                                      \
RIRXUHPSOR\HHEDVHZKLFKLVSUHWW\LQFUHGLEOHEHFDXVHWKHKHDOWKGHSDUWPHQWRQO\VWDUWHG
RIRXUHPSOR\HHEDVHZKLFKLVSUHWW\LQFUHGLEOHEHFDXVHWKHKHDOWKGHSDUWPHQWRQO\VWDUWHG
                  S \                       S \                                       S             \
DVVLVWLQJXVZLWKWKLVSURFHVVDWWKHYHU\HQGRI'HFHPEHUDQGZH¶UHDWWKHYHU\EHJLQQLQJRI
DVVLVWLQJXVZLWKWKLVSURFHVVDWWKHYHU\HQGRI'HFHPEHUDQG
         J                 S                     \                        ZH¶UHDWWKHYHU\EHJLQQLQJRI
                                                                                                \ J       J
)HEUXDU\VRWRKDYHWKDWPDQ\SHRSOHYDFFLQDWHGLVDKXJHIHDW:HKDYHHPSOR\HHVWKDWDUH
)HEUXDU\VRWRKDYHWKDWPDQ\SHRSOHYDFFLQDWHGLVDKXJHIHDW:HKDYHHPSOR\HHVWKDWDUH
         \                          \S S                        J                            S \
DZDLWLQJ                                                          WKHPDUH
        J WKHLU ILUVW GRVHWKDW UHPDLQ LQWHUHVWHG6RPH RI WKHP  DUH QRW SDUW
                                                                                  S     RI WKH$ JURXS
                                                                                                    J S VR
WKH\¶UH
    \ VWLOOQRW HOLJLEOH
                      J      WR UHFHLYH WKH YDFFLQH2WKHUV KDYH
                                                                KDYH EHHQ SUHYLRXVO\
                                                                           S           \ SRVLWLYH
                                                                                         S         DQG KDYH
                                                                                                        KDYH
EHHQUHFRPPHQGHGWRGHIHUWKHLUGRVHDWWKLVWLPH:H¶YHKDGHPSOR\HHVUHIXVHWKH
                                                                                 S \        
RSSRUWXQLW\WREHYDFFLQDWHGIRUDYDU\LQJOHYHORIUHDVRQV$VIDUDVLQPDWHYDFFLQHVJR,NQRZ
RSSRUWXQLW\WREHYDFFLQDWHGIRUDYDU\LQJOHYHORIUHDVRQV$VIDUDVLQPDWHYDFFLQHVJR,NQRZ
  SS        \                                \ J                                                  J 
WKLVFDPHXSODVWPRQWKZHUHPDLQYHU\PRWLYDWHGWRJHWRXULQPDWHSRSXODWLRQYDFFLQDWHG:H
              S                                \             J                S S
DSSOLHGLQ'HFHPEHUDVVRRQDVZHZHUHDEOHWRDVDQLQVWLWXWLRQWREHDEOHWRSURYLGHYDFFLQHV
DSSOLHGLQ'HFHPEHUDVVRRQDVZHZHUHDEOHWRDVDQLQVWLWXWLRQWREHDEOHWRSURYLGHYDFFLQHV
  SS                                                                                      S
:H¶UHVWLOODZDLWLQJUHVSRQVHIURPWKHJRYHUQPHQWDVWRZKHWKHURUQRWZH¶YHEHHQDSSURYHG
                      J     S                   J                                                   SS
DQGZLOOUHFHLYHGRVHV:HDUHJRLQJWRZRUNFROODERUDWLYHO\ZLWKPXOWLSOHGLIIHUHQWHQWLWLHVWRPDNH
DQGZLOOUHFHLYHGRVHV:HDUHJRLQJWRZRUNFROODERUDWLYHO\ZLWKPXOWLSOHGLIIHUHQWHQWLWLHVWRPDNH
                                     J J                          \          S
VXUHWKDWLQGLYLGXDOVZKRPD\EHUHFHLYLQJYDFFLQHVLQWKHFRPPXQLW\DQGPD\KDYHFRQWDFWZLWK
                                   \              J                          \          \
WKHFULPLQDOMXVWLFHV\VWHPDQGPD\EHGXHIRUWKHLUQH[WGRVHVWKDWZHZLOOILQGZD\VWRFRRUGLQDWH
WKHFULPLQDOMXVWLFHV\VWHPDQGPD\EHGXHIRUWKHLUQH[WGRVHVWKDWZHZLOOILQGZD\VWRFRRUGLQDWH
              M          \               \                                                    \
VRWKHWKH\ZLOOKDYHWKDWWLPHO\$VIDUDVFRYHUXSGDWHVWKDW¶VDOO,KDYHIRUWKHERDUG

-XGJH&ODUN'RHVDQ\RQHKDYHDQ\TXHVWLRQVIRUGHSXW\ZDUGHQ:LOOLDPV"

+DOODP,GRMXGJH&ODUN

-XGJH&ODUN<HV0V+DOODP

+DOODP0\ILUVWTXHVWLRQLVDERXWYDFFLQHV,VWKHUHDZULWWHQSODQWKDWWKHMDLOKDVLQSODFHIRU
YDFFLQDWLQJWKHVWDIIDQGVHSDUDWHIRUYDFFLQDWLQJWKHLQFDUFHUDWHGIRONV",NQRZWKDW,KDGVHQW
DQHPDLODFRXSOHRIGDWDDJRUHTXHVWLQJWKLV,GRQ¶WNQRZLILWJRWWKURXJKWR\RXGHSXW\ZDUGHQ
:LOOLDPV

:LOOLDPV,DFWXDOO\GLGQRWUHFHLYHDQ\HPDLOIURP\RXODWHO\0V+DOODP3HUKDSV,¶OOVKRRWRQH
WR\RXDQGPDNHVXUHWKDW\RXKDYHWKHULJKWHPDLODGGUHVV"

+DOODP2KQRLWZDVQ¶WIURPPHWR\RX,VHQWLWWR-XGJH&ODUNDQGDVNHGLIZHFRXOGUHTXHVW
WKDWIRUWKLVPHHWLQJ,ZDVMXVWDVNLQJZRQGHULQJLI\RXJRWWKDWUHTXHVW

-XGJH&ODUN,WKLQN,PLVVHGWKDW0V+DOODP

+DOODP,WZDVLQP\HPDLOZKHUH,DVNHGWKDWWKLVEHDGGHGRQWRWKHDJHQGD,IWKLVZDVJRLQJ
WREHRQWKHDJHQGDWKDWZHFRXOGJHWWKHZULWWHQSODQVHQWWRXVDKHDGRIWLPH

                                                    
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 23 of 29



-XGJH &ODUN , WKLQN , PLVVHG WKH ZULWWHQ SODQ SDUW 6R ,¶P VRUU\ WKDW¶V P\ IDXOW , GLG QRW
FRPPXQLFDWHWKDWWR'HSXW\:DUGHQ:LOOLDPV

+DOODP1RWKDW¶VWRWDOO\RN'RHVDZULWWHQSODQH[LVW"

             :HKDYHYDU\LQJGHJUHHVRIDSURFHVV,ZRXOGQ¶WVD\WKDWLW¶VQHFHVVDULO\DIRUPDOSODQ
                           \ J J               S                       \
:LOOLDPV:HKDYHYDU\LQJGHJUHHVRIDSURFHVV,ZRXOGQ¶WVD\WKDWLW¶VQHFHVVDULO\DIRUPDOSODQ
:LOOLDPV
OLNHRXUFRQWLQXLQJRSHUDWLRQVSODQWKDW\RX¶YHIDPLOLDUL]HG\RXUVHOIZLWK
OLNHRXUFRQWLQXLQJRSHUDWLRQVSODQWKDW\RX¶YHIDPLOLDUL]HG\RXUVHOIZLWK

+DOODP2N6R,GRNQRZWKDWRQHRIWKHSXEOLFFRPPHQWVKDGWDONHGDERXWHPSOR\HHVDWWKH
MDLODQG,GRQ¶WWKLQNWKDWWKH\VSHFLILHGZKDWNLQGRIHPSOR\HHVWKDWWKH\ZHUHEXWJHWWLQJWKHLU
ILUVWGRVHYLDWKHGHSDUWPHQWDFWXDOO\FRPLQJLQWRWKHMDLODQGWKDWWKDWKDVFHDVHGWRKDSSHQ&DQ
\RXVSHDNWRWKDWDQGPD\EHZKDWLVWKHSODQLI$&+'LVQ¶WFRPLQJLQWRWKHMDLODQ\PRUH"+RZ
DUHWKRVHHPSOR\HHVDUHJHWWLQJWKHLUVHFRQGGRVHLQDWLPHO\PDQQHU"

:LOOLDPV,FDQVSHDNWRWKDW7KH\RQO\FDPHRQVLWHIRUFOLQLFVDQG WKDWZDVDWWKHHQGRI
'HFHPEHUDQGYHU\HDUO\-DQXDU\:H¶YHEHHQFRRUGLQDWLQJZLWKWKHPWRGRDQDOWHUQDWHORFDWLRQ
DJDLQ RQH WKDW , DP QRW JRLQJ WR GLVFORVH GXULQJ D SXEOLF PHHWLQJ , GRQ¶W NQRZ LI WKH KHDOWK
GHSDUWPHQWZRXOGFRQVHQWWRWKDWEHFDXVH,FHUWDLQO\GRQ¶WZDQWWKHPWREHERPEDUGHG%XWLWLV
YHU\FRQYHQLHQWWRRXUORFDWLRQ,WLVZLWKLQZDONLQJGLVWDQFH:H¶YHEHHQZRUNLQJYHU\KDUGZLWK
RXURSHUDWLRQDOVWDIIWRUHOLHYHHPSOR\HHVGXULQJWKHLUZRUNKRXUVVRWKDWWKH\DUHDEOHWRJHWWKH
YDFFLQH:HGRKDYHDQXPEHURIHPSOR\HHVDSSUR[LPDWHO\WKDWDUHGXHIRUWKHLULQMHFWLRQ
ZLWKLQWKHQH[WZHHNDQGZH¶YHEHHQZRUNLQJZLWKWKHKHDOWKGHSDUWPHQWWRVFKHGXOHWKHP7KH\
ZLOOUHFHLYHWKRVHQH[WZHHN

+DOODP2N,WKLQNWKDW\RXVDLGLW¶VRIWKHVWDIIVRIDUWKDWKDVUHFHLYHGWKHYDFFLQHZKRLV
HOLJLEOHWRKDVUHFHLYHGLW&DQ\RXWHOOXVKRZPDQ\RIWKRVHZHUHWKURXJKWKHMDLODQGKRZPDQ\
JRWWKHLUYDFFLQHVLQGLYLGXDOO\RXWLQWKHFRPPXQLW\"

:LOOLDPV,ZLOOJLYHDQDSSUR[LPDWHQXPEHUEXWVRPHRIRXUDLGHVDQGRXUFRQWUDFWHGHPSOR\HHV
HOHFWHGWRJHWWKRVHDW$+1ZKHUHWKH\UHFHLYHGD3IL]HUGRVH,EHOLHYHWKHQXPEHUVUHIOHFWRQO\
WKDWUHFHLYHGWKHYDFFLQHRXWVLGHRIRXUSURFHVVLQJ6RRXWRIWKHEXW,ZLOOYHULI\WKDWDQG
LIWKDW¶VDUHTXHVWIRUIXWXUHPHHWLQJV,¶OODOVRPDNHVXUHWKDWWKRVHGDWDSRLQWVDUHNHSWVHSDUDWH

+DOODP0\ODVWWKLQJLVWKHSODQIRUZKHQ%KLWV:H¶UHVWLOOLQ$IRUQRZ%DV,XQGHUVWDQGLW
LVZKHQWKHLQFDUFHUDWHGSRSXODWLRQLVHOLJLEOHIRUWKHLUYDFFLQHV,ZDQWWRNQRZZKDWWKHSODQLV
$UHZHJRLQJWRJRSRGE\SRG$UHZHJRLQJWRSULRULWL]HFHUWDLQIRONV"$UHWKHUHDQ\LQFDUFHUDWHG
SHRSOHZKRKDYHUHFHLYHGWKHYDFFLQHDOUHDG\"%HFDXVH,KDYHWRLPDJLQHWKDWZHKDYHD$
SRSXODWLRQLQFDUFHUDWHGDWWKHMDLO,I\RXFRXOGMXVWVSHDNWRWKRVHWKLQJV

:LOOLDPV ,¶G ORYH WR 6R VRPH LQFDUFHUDWHG LQGLYLGXDOV KDYH UHFHLYHG WKH YDFFLQH 7RUUDQFH
6WDWH+RVSLWDOKDVEHHQDEOHWRSURYLGHVRPHRIWKRVHLQPDWHVWKHYDFFLQHSULRUWRWKHLUUHWXUQWR
RXUIDFLOLW\7KH\¶YHGRQHERWKGRVHV6RVRPHRIRXULQPDWHSRSXODWLRQKDVDOUHDG\UHFHLYHGLW
6R\RXDUHDEVROXWHO\DFFXUDWH6RPHRIRXULQPDWHSRSXODWLRQLVSDUWRI%ZKLFKLVZK\ZH
KDYHEHHQZRUNLQJVRKDUGWRREWDLQGRVHV:HZLOOVHHNJXLGDQFHIURPWKHKHDOWKGHSDUWPHQW
EXWZH¶OODOVREHIROORZLQJWKRVHSULRULW\SRSXODWLRQV7KDQNIXOO\ZLWKWKHHOHFWURQLFKHDOWKUHFRUG
WKDWZHKDYHZHFDQJRE\DJHRUPHGLFDOO\YXOQHUDEOHFRQGLWLRQVDQGSULRULWL]HWKRVHEDVHGRQ
WKHUHFRPPHQGDWLRQV

+DOODP+DVWKH$&-DGPLQLVWHUHGWKHYDFFLQHWRDQ\RQHLQFDUFHUDWHGDWWKHMDLORURQO\IRONV
+DOODP+DVWKH$&-DGPLQLVWHUHGWKHYDFFLQHWRDQ\RQHLQFDUFHUDWHGDWWKHMDLORURQO\IRONV
IURP7RUUDQFHDIWHUDOUHDG\UHFHLYLQJLWKDYHJRWLW"
IURP7RUUDQFHDIWHUDOUHDG\UHFHLYLQJLWKDYHJRWLW"

                                                     
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 24 of 29



:LOOLDPV,WKLQN,PDGHP\VHOIFOHDUHDUOLHULQP\UHVSRQVHWKDWZHKDYHQRW\HWGRQHWKDWIRU
WKHLQPDWHSRSXODWLRQ

+DOODP2.VRQRWHYHQWKHLQPDWHSRSXODWLRQWKDWIDOOVXQGHU$"

:LOOLDPV1R
:LOOLDPV1R

+DOODP 2. ,V WKHUH DQ\
                           \S SODQ RU DUH \RX ZDLWLQJ XQWLO WKH VWDWH WUDQVLWLRQV WR % WR YDFFLQDWH
                                                                                                       YDFFLQDWH
DQ\RQHGHVLJQDWHGDVLQFDUFHUDWHG"

:LOOLDPV:H¶UHZDLWLQJIRUWKHJRYHUQPHQWWRUHVSRQGWRRXUDSSOLFDWLRQWRUHFHLYHYDFFLQDWLRQV
:LOOLDPV:H¶UHZDLWLQJIRUWKHJRYHUQPHQWWRUHVSRQGWRRXUDSSOLFDWLRQ
                           J          J                  S                SS           WRUHFHLYHYDFFLQDWLRQV
DQGDVVRRQDVWKH\GRZHZLOOEHKDSS\WRDGPLQLVWHUWKRVHRQVLWH
DQGDVVRRQDVWKH\GRZHZLOOEHKDSS\WRDGPLQLVWHUWKRVHRQVLWH

+DOODP2.DQGDUH\RXZDLWLQJIRUWKHJRYHUQPHQWWRUHVSRQGWRPDNH\RXUSODQRQKRZ\RX
+DOODP2.DQGDUH\RXZDLWLQJIRUWKHJRYHUQPHQWWRUHVSRQGWRPDNH
                        \             J         J                   S                  \RXUSODQRQKRZ\RX
                                                                                        \     S              \
ZLOODGPLQLVWHUWKRVHWRWKHLQFDUFHUDWHGSRSXODWLRQ"2ULVWKDWVRPHWKLQJWKDW\RX¶UHZRUNLQJRQ
ZLOODGPLQLVWHUWKRVHWRWKHLQFDUFHUDWHGSRSXODWLRQ"2ULVWKDWVRPHWKLQJWKDW\RX¶UHZRUNLQJRQ
                                                S S
QRZIRUHVHHLQJWKHJRYHUQPHQWDSSURYLQJ\RXUSODQ"

:LOOLDPV:H¶YHEHHQZRUNLQJRQLWIRUTXLWHVRPHWLPHQRZ

+DOODP2N,VWKDWVRPHWKLQJWKDW\RXZRXOGEHZLOOLQJWRVKDUHZLWKWKLVERDUG"

:LOOLDPV :H FDQ VKDUH VRPH RI LW EXW QRW LQ VSHFLILF GHWDLO IRU WKH YDFFLQH :H KDYH QRW \HW
GHFLGHGLIZH¶OOJRSRGE\SRG:HVWLOOKDYHVRPHWKLQJVWRILJXUHRXWDQGLIWKHERDUGZRXOGEH
LQWHUHVWHGLQWKDWLQIRUPDWLRQVXUHZHFDQ

+DOODP,ZRXOGEHYHU\LQWHUHVWHGLQWKDWLQIRUPDWLRQHVSHFLDOO\KRZ\RXDUHGHFLGLQJDQGZKLFK
RUGHUIRONVZKRDUHLQFDUFHUDWHG2QFH\RXJHWDSSURYDODUH\RXJRLQJWRYDFFLQDWHPHGLFDOO\
YXOQHUDEOH",MXVWZDQWWRNQRZKRZLW¶VJRLQJWREHGRQH

:LOOLDPV , DP VR DSSUHFLDWLYH RI \RXU HQWKXVLDVP DQG ,¶YH LQGLFDWHG WKDW ZH ZLOO JR ZLWK WKH
JXLGHOLQHVRIWKRVHWKDWDUHWKHPRVWYXOQHUDEOHILUVWDQGWKHQUROORXWWKHIROORZLQJ%XWLWGRHV
VRXQGOLNH\RXZRXOGOLNHWKHVSHFLILFVDQG,ZRXOGEHKDSS\WRSURYLGHWKRVHDWDODWHUGDWH

+DOODP,ZRXOG\HVWKDQN\RXYHU\PXFK$QGWKHQDIWHUVRPHRQHLVYDFFLQDWHGDUHWKH\QR
ORQJHUFRQWDJLRXV",VWKLVVRPHWKLQJZKHUHZHZRXOGQRORQJHUEHTXDUDQWLQLQJIRONVHYHQDIWHU
WKHYDFFLQH":KDW¶VWKHSODQIRUWKDW"

:LOOLDPV:HOO\RXNQRZ0V+DOODP,ZLOOKDYHWRFRQVXOWZLWKPHGLFDOSURIHVVLRQDOVWRDQVZHU
WKDWTXHVWLRQ

+DOODP2.,ZRXOGUHDOO\DSSUHFLDWHDQDQVZHUWRWKDWDWWKHQH[WPHHWLQJ,MXVWGRQ¶WZDQWXV
WRJHWLQWRDSRVLWLRQZKHUHZHMXVWFDXJKWRIIJXDUG/HW¶VVD\ZHJHWDYDFFLQHDSSURYHG\RX
JHW WKH GRVHV WKDW \RX QHHG WR YDFFLQDWH RXU SRSXODWLRQ DQG \HW WKHUH¶V QRW D SODQ IRU KRZ
HYHU\WKLQJLVJRLQJWREHUROOHGRXW6R\HV,ZRXOGYHU\PXFKVROLNHWKRVHVSHFLILFV,WKLQNWKDW
LVZK\LWZDVSODFHGRQWKHDJHQGDVRWKDWWKHUHFRXOGEHSUHSDUDWLRQWRJHWXVWKRVHVSHFLILFV
DQG,GRWKLQNWKDWLWLVVRPHWKLQJWKDWZHVKRXOGEHPDNLQJDSULRULW\JRLQJIRUZDUG6RLI\RX
FRXOGGRWKDW,ZRXOGUHDOO\DSSUHFLDWHLW

:LOOLDPV 6R ,¶G OLNH WR FODULI\
                                    \ MMXVW RQH WKLQJ
                                                      J ZKHWKHU LW¶V LPSRUWDQW
                                                                       LPSRUWDQW
                                                                          S         RU QRW +HUH DW WKH $&-
WKURXJKRXWWKHSDQGHPLFZHKDYHEHHQSUHSODQQLQJWKLVSUHYHQWDWLYHDQGSURDFWLYHHYHU\VWHSRI
      J          S                             S S        J      S                     S                \    S
WKHZD\:H¶YHEHHQFDXWLRXVWRSXEOLVKWKLQJVDVLWVLPSRUWDQWWRZRUNRXWNLQNV:H¶YHGHDOW
WKHZD\:H¶YHEHHQFDXWLRXVWRSXEOLVKWKLQJVDVLWVLPSRUWDQWWRZRUNRXWNLQNV:H¶YHGHDOW
                                                      
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 25 of 29



ZLWKDVPDQ\SURIHVVLRQDOVDVSRVVLEOH2XUYHU\ILUVWHGLWLRQ
ZLWKDVPDQ\SURIHVVLRQDOVDVSRVVLEOH2XUYHU\ILUVWHGLWLRQRIWKHFRQWLQXLQJRSHUDWLRQVSODQLQ
               \S                S                \              RIWKHFRQWLQXLQJRSHUDWLRQVSODQLQ
                                                                                  J S         S
WKLVLQVWLWXWLRQZDVGUDIWHGRQWKHWKRI0DUFKZKLFKZDVEHIRUH$OOHJKHQ\&RXQW\DQQRXQFHG
                                                                          J     \      \
WKHLUILUVWFDVH:HWDNHRXUMREVYHU\VHULRXVO\LQSURWHFWLQJWKHLQPDWHSRSXODWLRQDQGWKRVHRI
                              M       \         \ S            J             S S
XVZKRZRUNZLWKLQWKLVLQVWLWXWLRQ6RWKRXJK,DSSUHFLDWH\RXUFRQFHUQ,GRILQGLWRIIHQVLYHWKDW
XVZKRZRUNZLWKLQWKLVLQVWLWXWLRQ6RWKRXJK,DSSUHFLDWH\RXUFRQFHUQ,GRILQGLWRIIHQVLYHWKDW
                                            J     SS         \             
\RXFRQWLQXHWREHOLHYHWKDWZH¶UHQRWZRUNLQJWRZDUGVWKHVHHIIRUWVDKHDGRIWLPH

+DOODP1RLW¶VQRWWKDW,¶PWU\LQJWREHRIIHQVLYHDWDOO,ZRXOGMXVWOLNHLQIRUPDWLRQ,IHHOOLNH
WKDW¶VWKHSXUSRVHRIWKHVHPHHWLQJV7KDW¶VWKHSXUSRVHRISXWWLQJWKLQJVRQWKHDJHQGD6R,
SHUVRQDOO\ILQGLWRIIHQVLYHWKDW,¶P«

-XGJH&ODUN2.WKDW¶VHQRXJKZH¶UHJRLQJWRVWRSWKLVFRQYHUVDWLRQ,WKLQNWKDWHPRWLRQVDUH
VRUW RI JXLGLQJ
          J      J WKH FRQYHUVDWLRQ , GR KDYH RQH TXHVWLRQ
                                                            T         'HSXW\
                                                                           S \ :DUGHQ :LOOLDPV &DQ \RX  \\RX
H[SODLQWKHDSSOLFDWLRQSURFHVV\RXKDYHWRPDNHIRUWKHIHGHUDOJRYHUQPHQW:KDWGRHVWKDW
   S            SS          S         \                                       J
PHDQ"'RWKH\JHWWRGHFLGHKRZPDQ\GRVHVRIWKHYDFFLQHWKDW\RXJHW",VWKHUHDFKDQFHWKDW
PHDQ"'RWKH\JHWWRGHFLGHKRZPDQ\GRVHVRIWKHYDFFLQHWKDW
                 \J                          \                               \RXJHW",VWKHUHDFKDQFHWKDW
\RXZLOOKDYHDILQLWHQXPEHUWKDWPLJKWQRWFRYHUDOOLQPDWHV"
\RXZLOOKDYHDILQLWHQXPEHUWKDWPLJKWQRWFRYHUDOOLQPDWHV"

:LOOLDPV7KHDSSOLFDWLRQSURFHVVLQFOXGHGGHPRJUDSKLFLQIRUPDWLRQDQG,WKLQNWKDWZDVIRUWKHP
                    SS         S                          J S
WRWU\WRGHWHUPLQHYDFFLQHDOORWPHQW%HFDXVHWKLVLVXQSUHFHGHQWHGIRUHYHU\ERG\QRWMXVWKHUH
      \                                                           S                      \      \     M
DWWKH$&-ZH¶UHDOOOHDUQLQJDVEHVWZHFDQ:HVXEPLWWHGGHPRJUDSKLFLQIRUPDWLRQDYHUDJH
                                J                                             J S                           J
GDLO\SRSXODWLRQRIRXULQVWLWXWLRQ,ZDVDEOHWRSURYLGHEUHDNGRZQVRIVRPHRIRXUPHGLFDOO\
     \S S                                                 S                                                     \
YXOQHUDEOHDVZHOODVWKHRWKHUSRVLWLRQVDVZHOODVRWKHUHOLJLELOLW\UHTXLUHPHQWVWKDWKDYHEHHQ
YXOQHUDEOHDVZHOODVWKHRWKHUSRVLWLRQVDVZHOODVRWKHUHOLJLELOLW\UHTXLUHPHQWVWKDWKDYHEHHQ
                                     S                                 J    \ T
PLUURUHGZLWKLQWKHSKDVLQJRIWKHFRPPXQLW\DVZHOO,ZRXOGLPDJLQHWKH\ZRXOGEHXVLQJWKRVH
                        S      J                   \                        J        \                   J
GDWD SRLQWV
        S      WR GHWHUPLQH ZKLFK IDFLOLWLHV ZLOO JHW
                                                       J WKH YDFFLQHV ILUVW 7KH\\ ZLOO DOVR SUREDEO\
                                                                                                   S       \ EH
HVWDEOLVKLQJWKDWEDVHGRQIDFLOLWLHVWKDWKDYHPHGLFDOFDUHZKRFDQGRHPHUJHQF\VHUYLFHV
HVWDEOLVKLQJWKDWEDVHGRQIDFLOLWLHVWKDWKDYHPHGLFDOFDUHZKRFDQGRHPHUJHQF\VHUYLFHV
             J                                                                                 J     \
LQ WKH HYHQW VRPHERG\  \ KDV D UHDFWLRQ WR WKH YDFFLQH DV ZHOO DV
                                                                             DV SDUWQHULQJ
                                                                                 S         J ZLWK FRPPXQLW\   \
DJHQFLHV6RPHKHDWKGHSDUWPHQWVLQGLIIHUHQWMXULVGLFWLRQVDUHDVVLVWLQJZLWKRYHUVHHLQJGXULQJ
  J                           S                         M                          J                    J      J
WKH SDQGHPLF
      S            LQ FRUUHFWLRQDO DJHQFLHV
                                      J          DQG PD\  \ EH WKH RQHV DGPLQLVWHULQJ  J WR WKH LQPDWH
SRSXODWLRQ,GREHOLHYHWKDWWKHUHLVDODUJHDPRXQWRISODQQLQJWKDWWKH\¶YHEHHQGRLQJZKLFKLV
S
SRSXODWLRQ,GREHOLHYHWKDWWKHUHLVDODUJHDPRXQWRISODQQLQJWKDWWKH\¶YHEHHQGRLQJZKLFKLV
    S                                          J                S        J         \                 J
ZK\WKH\DVNHGXVWRVXEPLWWKHVHDSSOLFDWLRQVDVVRRQDVSRVVLEOHVRWKDWWKH\FDQEHUHYLHZHG

-XGJH&ODUN7KDQN\RX,XQGHUVWDQG7KDQN\RX'RHVDQ\RQHHOVHKDYHDQ\TXHVWLRQVIRU
'HSXW\:DUGHQ:LOOLDPV"

:DJQHU,MXVWKDYHRQHTXLFNTXHVWLRQ

-XGJH&ODUN<HV0V:DJQHU

:DJQHU-XVWIRUFODULILFDWLRQ,¶PWU\LQJWRXQGHUVWDQGKRZWKHMDLOLVUHFHLYLQJWKHYDFFLQHVDQG
,NQRZWKHUHDUHDORWRIGLIIHUHQWSDUWVWRWKLVVR,DSRORJL]HLIWKLVZDVVRPHWKLQJWKDW,PLVVHG
                                       S                      S J                              J
,VLWFRPLQJGLUHFWO\IURPWKHKHDOWKGHSDUWPHQWRULVLWFRPLQJIURPDQG,NQRZWKHUHDUHVRPH
            J          \                     S
RXWOLHUVRULVLWFRPLQJIURP$OOHJKHQ\+HDOWK1HWZRUN"
RXWOLHUVRULVLWFRPLQJIURP$OOHJKHQ\+HDOWK1HWZRUN"

:LOOLDPV6RPHRIRXUFRQWUDFWHGVWDIIDGYDQFHGSUDFWLWLRQHUVDQGSK\VLFLDQVDUHHPSOR\HHVRI
$+17KH\ZHUHJLYHQWKHRSWLRQWRJHWYDFFLQDWHGDWRQHRIWKHORFDOKRVSLWDOVRUZHZHUHZLOOLQJ
WRSURYLGHLWWRWKHPKHUHLIZHZHUHDEOHWRYDFFLQDWHWKHPIDVWHUWKDQ$+1ZRXOGKDYHEHHQ
DEOHWRDFFRPPRGDWHWKHP,EHOLHYH$+1ZDVFRQVLGHULQJVRPHRIRXUSURYLGHUVDVSDUWRIWKH
RXWSDWLHQW FOLQLF VR QRW QHFHVVDULO\ D WRS SULRULW\ RQ WKHLU YDFFLQDWLRQ OHYHOV DV WKHLU LQSDWLHQW
KRVSLWDO ZRUNHUV ZRXOG KDYH EHHQ 6R ZH GLG H[WHQG WKH RIIHU WR WKHP WR YDFFLQDWH KHUH LQ
SDUWQHUVKLSZLWK$+1DQGWKH$&+'7KHUHDUHVWULFWFKDLQRIFXVWRG\JXLGHOLQHVZKHQLWFRPHV
                                                                                 \J
WR WKH YDFFLQDWLRQ 7KRXJKJ WKH $&+' UHFHLYHG WKH GRVHV DQG WKH\    WKH\ ZHUH DEOH WR DVVLVW LQ
YDFFLQDWLQJRXUHPSOR\HHV6RWKH\KDYHHLWKHUGRQHWKDWGXULQJRQVLWHFOLQLFVKHUHRIFRXUVH
YDFFLQDWLQJRXUHPSOR\HHV       6
                                                      
    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 26 of 29



DGKHULQJWRDOORIWKHWHPSHUDWXUHDQGVWRUDJHUHTXLUHPHQWVDQGPDNLQJVXUHWKDWQRGRVHVZHUH
ZDVWHG0DQ\SHRSOHRQWKHERDUGDUHDZDUHWKDWDYLDOLWFRQWDLQVGRVHVDQGZKHQ\RX
RSHQWKHYLDOLWPXVWEHXVHGZLWKLQKRXUV2QFHLWVGHOLYHUHGLWKDVWREHXVHGZLWKLQGD\V
6RLWVDYHU\SODQQHGSURFHVVWKDWLVGRQHLQFRRUGLQDWLRQZLWKWKHKHDOWKGHSDUWPHQW

:DJQHU2.WKDQN\RX

-XGJH&ODUN7KDQN\RX'HSXW\:DUGHQ:LOOLDPV7KHQH[WWKLQJRQWKHDJHQGDLVMXVWVRUWRID
UHFDSRIVRPHUHTXHVWHGLQIRUPDWLRQWKDWZDVWREHSURYLGHGWRWKHERDUG:HUHTXHVWHGWKDWDW
WKHODVWPHHWLQJZKLFKLQFOXGHGWKHLQIRUPDWLRQWKDWZDVFRQWDLQHGLQWKH3XEOLF6RXUFHDUWLFOH
ZKLFKZDVWKHSV\FKLDWULFTXHXHWKHKHDOWKFDUHVKLIWUHSRUWWKHPHGLFDOVFKHGXOHVWKHPHQWDO
KHDOWKPHGLFDOTXHXHWKHPHGLFDOVLFNFDOOTXHXHDQGWKHPHGLFDO65&TXHXHDQGWKHLQFLGHQW
UHSRUWDQGVR,GLGPHHWZLWKWKH&RXQW\6ROLFLWRU7KHUHZDVRWKHULQIRUPDWLRQWRRWKDWKDVEHHQ
SURYLGHGLQWHUPVRIVRPHRIWKHSROLFLHV$SLFWXUHRIWKHUHVWUDLQWFKDLUDQGWKRVHNLQGVRIWKLQJV
%XWWKHVHLWHPVKDYHQRW\HWEHHQSURYLGHGDQG,GLGKDYHDFRQYHUVDWLRQZLWK'HSXW\:DUGHQ
:LOOLDPVVRLWVSDUWRIDZRUNLQSURJUHVVEHFDXVHVRPHRIWKLVLQIRUPDWLRQFKDQJHVRQDGDLO\
EDVLVDQG,WKLQN0U%DFKDUDFKLVKHUHWRVSHDNDERXWZKDWLVIRUWKFRPLQJWRJHWWKLVLQIRUPDWLRQ
WRWKHERDUG6R-RKQ

%DFKDUDFK:HDUHUHYLHZLQJLWZLWKWKHVROLFLWRUWRVHHZKDWZHFDQSURYLGH

-XGJH&ODUN&DQ,DGGRQHWKLQJ"6RPHRIWKHLQIRUPDWLRQLQWKH3XEOLF6RXUFHDUWLFOHDORWRI
LWGLGQRWFRPHIURPD57.UHTXHVWVRDORWRILQIRUPDWLRQZDVSURYLGHGWR3XEOLF6RXUFH,JXHVV
WKURXJKPD\EHRWKHUSHRSOHWKDWZRUNDWWKHMDLORUVRPHWKLQJOLNHWKDW,WZDVQ¶WWKURXJKQRUPDO
FKDQQHOVDQGUHTXHVWVIRULQIRUPDWLRQWKURXJKWKH57.DFW0D\EHDOLWWOHELWGLGEXW,EHOLHYHWKH
EXONRILWGLGQRWEHFDXVHZKHQWKH\ZHQWWRFKHFNWRVHHZKDWZDVUHTXHVWHGLWZDVQRW,VWKDW
IDLUWRVD\0U%DFKDUDFK"

%DFKDUDFK<HV:HGRQ¶WNQRZDOOWKHVRXUFHV6RPHRILWPLJKWKDYHFRPHIURPLQIRUPDWLRQ
WKDW ZDV SURYLGHG DV UHTXLUHG LQ WKH ODZVXLWVWKDW ZH KDG WR SURYLGH WKDW EXW , GRQ¶W NQRZ WKH
VSHFLILFVRILW:H¶OOSURYLGHWKHERDUGZLWKDOOWKHLQIRUPDWLRQZHFDQVROHW¶VSXWLWWKDWZD\

-XGJH&ODUN,WKLQNWKHERDUG¶VSRVLWLRQLVZKDWHYHUZDVFRYHUHGLQWKH3XELF6RXUFHDUWLFOHLV
DOUHDG\RXWWKHUHDQGVLQFHWKHJHQHUDOSXEOLFKDVVHHQLWWKDWWKHERDUGVKRXOGUHFHLYHLW,WKLQN
WKDWLQP\GLVFXVVLRQVZLWK0U6]HILLWZDVWKDWDORWRILWGLGQRWFRPHIURP7KH\ZHUHQRWVXUH
ZKDW WKH VRXUFHV ZHUH EXW WKH\ DUH ORRNLQJ WR SURYLGH WKDW LQIRUPDWLRQ ,W LV NLQG RI D ORW RI
LQIRUPDWLRQ,W¶VQRWMXVWWKDWWKH\FDQJRDQGGLSLWRXWDQGJLYHLWWR\RXEXWWKH\DUHZRUNLQJRQ
WKDWLQIRUPDWLRQ,VWKHUHDQ\WKLQJRQWKLVOLVWWKDW\RXZLOOQRWEHDEOHWRSURYLGHWRWKH%RDUG

%DFKDUDFK1RWWKDW,FDQWHOO\RXRIIWKHWRSRIP\KHDG\RXUKRQRU

-XGJH&ODUN$OULJKW$QGGR\RXKDYHDQ\DQWLFLSDWHGGDWHRUWLPHIUDPHLQZKLFKWKHERDUG
PLJKWEHDEOHWRUHFHLYHWKLVLQIRUPDWLRQ"

%DFKDUDFK,WKLQNWKDWZHVKRXOGEHDEOHWRKDYHLWDQGJHWLWWR\RXZLWKLQGD\V

:LOOLDPV,ZDQWHGWRFODULI\WRREHFDXVHZHZRXOGOLNHWRPHHWWKHUHTXHVW7KHVKHHUYROXPH
RIVRPHRIWKHUHTXHVWVZLOOEHDEXQGDQWVR,GRZDQWPHPEHUVWREHDZDUHWKDWWKHUHTXHVWIRU
KHDOWKFDUHVKLIWUHSRUWVLWLVDIDFLOLW\VRWKHUHZLOOEHPDQ\RIWKRVHLQDPRQWKO\SHULRG
$QGP\UHTXHVWZRXOGEHWKDWWKHERDUGEHOHQLHQWDQGXQGHUVWDQGLQJWKDWSUREDEO\WKHZHHNRI
WKH -2% PHHWLQJ , GRQ¶W NQRZ LI ZH¶OO KDYH WKH FDSDFLW\ WR UHGDFW HYHU\WKLQJ WKDW ZRXOG EH
                                                       

    Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 27 of 29



-XGJH/D]]DUD6R,MXVWGLG¶WNQRZGRHVLWVWD\LQVRPHJHQHUDOIXQG"'RHVLWVRPHKRZJR
EDFNWRWKHP",WZRXOGEHKHOSIXOLIZHZRXOGNQRZ

-XGJH&ODUN,WKLQNWKDW¶VDJRRGSRLQWVR,ZRXOGUHTXHVWWKHZDUGHQILQGRXW,GRQ¶WKDYHDQ\
SUREOHPVZLWKWKHLQPDWHLILW¶VRQWKHLUERRNVWKHPWDNLQJLWZLWKWKHP%XWZHKDYHGHVLJQDWHG
WKLVPRQH\IRUDFHUWDLQSXUSRVHVRLI,¶PLQWKHMDLOWRGD\DQG,JHWP\DQGWKHQ,OHDYHDQG
,KDYHQ¶WXVHGLWIRUWKHWDEOHWRUWRPDNHSKRQHFDOOV,MXVWJHWWRWDNHLWZLWKPH$QG\RXPD\
EHDOULJKWZLWKWKDW,¶PQRWVXJJHVWLQJWKDWZHQRWGRWKDW,¶PMXVWVXJJHVWLQJWKDWLWLVVRPHWKLQJ
WKDW-XGJH/D]]DUD\RXUFRPPLWWHHVKRXOGWKLQNDERXW%HFDXVHZHKDYHSXUSRVHIRUWKDWPRQH\
DQGVKRXOGWKDWPRQH\WKHQJREDFNLQWRWKHLQPDWHZHOIDUHIXQGVRWKDWVRPHLQPDWHZKRVWD\V
LQWKHMDLOVD\IRUGD\VDQGFRXOGEHQHILWIRUWKDWEHFDXVHZKRNQRZVKRZORQJZHZLOOEHLQ
WKLVVWDWH,I\RXDVNHGPHODVW\HDUZKHQZHILUVWVWDUWHGWKHVHYLUWXDOPHHWLQJVWKDWZHZRXOG
VWLOOEHLQWKHVHYLUWXDOPHHWLQJVQRZ,ZRXOGKDYHVDLGQR,MXVWZDQW\RXWRWKLQNDERXWLW7KH
ZDUGHQZLOOSURYLGHWKHDQVZHUVDQGWKHQPD\EH\RXPLJKWKDYHVRPHUHFRPPHQGDWLRQDERXW
LW,¶PQRWVXJJHVWLQJDQ\WKLQJRQHZD\RUWKHRWKHU,¶PMXVWWKLQNLQJWKDWLWVVRPHWKLQJ\RXRXJKW
WR WKLQN DERXW %HFDXVH WKHUH¶V D GLIIHUHQFH EHWZHHQ VRPHERG\ WKDW¶V WKHUH D ZHHN DQG
VRPHERG\WKDW¶VWKHUHPRQWKV7KHSHUVRQWKDWLVWKHUHPRQWKVUHDOO\QHHGVWKDWEHFDXVH
WKH\QHHGWKDWFRQWDFWZLWKIDPLO\DQGWKHRXWVLGHZRUOGDQGWKHSHUVRQWKDW¶VWKHUHDZHHN\HDK
WKH\QHHGLWEXWWKH\¶UHQRZRXWDQGVRVKRXOGWKH\EHDEOHWRWDNHWKDWZLWKWKHPWKDWWKH\
GLGQ¶WVSHQG,GRQ¶WKDYHDQ\DQVZHUWRWKDW,¶PMXVWDVNLQJWKDW\RXJX\VWKLQNDERXWLWDW\RXU
FRPPLWWHHDQGPD\EHKDYHDUHFRPPHQGDWLRQIRUWKHERDUG

-XGJH/D]]DUD$EVROXWHO\ZHZLOOGRWKDW

-XGJH&ODUN$OULJKW$Q\RWKHUTXHVWLRQVFRPPHQWVUHJDUGLQJWKHVHFRQGPRWLRQ"$OOWKRVHLQ
IDYRU"DQ\RSSRVHG"7KHPRWLRQLVFDUULHG

$Q\RWKHUQHZEXVLQHVV"

+DOODP&DQ,MXVWDVNRQHTXLFNTXHVWLRQ,ZDVMXVWZRQGHULQJQRZWKDWLWVHHPVWKDWWHVWLQJLV
                M             T     T                M             J                              J
UHDGLO\DYDLODEOHLQFOXGLQJUDSLGWHVWLQJLVWKHUHDQ\SODQVLQWKHIXWXUHWRGRXQLYHUVDOWHVWLQJRI
      \                   J S            J            \S
WKHHQWLUHSRSXODWLRQWRWU\WRLGHQWLI\DV\PSWRPDWLFFDUULHUVDQGWKLQJVVXFKDVWKDW"
WKHHQWLUHSRSXODWLRQWRWU\WRLGHQWLI\DV\PSWRPDWLFFDUULHUVDQGWKLQJVVXFKDVWKDW"

-XGJH&ODUN:DUGHQ"
-XGJH&ODUN:DUGHQ"

:LOOLDPV1RPD¶DP
:LOOLDPV1RPD¶DP

-XGJH &ODUN $OULJKW WKHQ ,V WKHUH DQ\ RWKHU QHZ EXVLQHVV" 2. WKHQ , WKLQN ZH KDYH RXU
FRPPXQLW\FRUUHFWLRQVUHSRUWV$Q\RQHVWLOOKHUHIURPWKHSURJUDP

3URJUDPIRU2IIHQGHUVVWDII<HV*RRGHYHQLQJ,MXVWZDQWHGWRUHSRUWWKDWLQUHJDUGVWRRXU
VWDIIDQGRXUVWDIIEHLQJYDFFLQDWHGVRZH¶YHEHHQZRUNLQJZLWK$&+'DORQJZLWK*LDQW(DJOH
DQG *LDQW (DJOH FDPH LQWR RXU :HVW +RPHVWHDG IDFLOLW\ RQ -DQXDU\  DQG SURYLGHG WKH ILUVW
YDFFLQDWLRQWRRXUVWDIIVRFXUUHQWO\ULJKWQRZZHKDYHVWDIIPHPEHUVZKR YHDOUHDG\UHFHLYHG
WKHILUVWYDFFLQHDQGZH¶UHVFKHGXOHGWRKDYHRXUVHFRQGRQHRQ)HEUXDU\WKHWK7KHUHDUHD
IHZ RI WKH VWDII PHPEHUV ZKR SUREDEO\ ZLOO EH UHFHLYLQJ WKHLU YDFFLQH D ZHHN SULRU WR WKDW VR
VRPHZKHUHDURXQG)HEUXDU\6RDWWKDWWLPH)HEUXDU\ZH¶OOKDYHDOOWKHVWDIIZKRKDYH
UHTXHVWHGWREHYDFFLQDWHGKDYHUHFHLYHGERWKWKHLUYDFFLQDWLRQV:H¶UHFXUUHQWO\ZRUNLQJZLWK
PXOWLSOHSKDUPDFLHVDVZHOODVDGGLWLRQDOPHGLFDOLQVWLWXWLRQVWRWU\WRSURYLGHYDFFLQHVIRURXU
LQSDWLHQWFOLHQWVDWWKH:HVW+RPHVWHDGDQGRXURWKHUIDFLOLWLHV

                                                     
Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 28 of 29




                         number of agency staff utilized at the jail over the past individual six
                         months including RN, LPN, and MA? Statistics don't lie.

                         ACJ Response: We will not provide this statistic and all contracted
                         agencies still provide employees to the ACJ.



         Name :           Anonymous Officer
         Address:
         Organization(s): Officer’s Union
         Comment :        Dear Prison Board and Administration, It has been months now since
                          the 1M Officer's/ Employee Gym has been closed now with little to
                          no information in regards to its reopening. We have heard that once
                          cameras were installed then we could reopen it with social distancing
                          practices in place. We have also heard that this room will be
                          repurposed for additional office spacing for HR. My question to the
                          board is this; do we have a plan of action for the reopening of this
                          1M gym? Or do we have an idea what we could do in aspects of
                          physical activity during our 1 hour lunch break, besides walking laps
                          around Central Control on 1M? Due to this increased forcing due to
                          multiple different force lists being projected, FMLA refusal of OT, and
                          multiple officers off TFM, it has been hard for myself and multiple
                          other employees to exercise and relive some pent up frustration that
                          is occurred on our shifts. Working 13-16 plus hours a day for multiple
                          days does not allow us the time to make it to an outside gym or
                          workout from home as Warden Harper has advised us to do as an
                          alternative. Please consider the mental and physical health of the
                          employees of the ACJ and reach a solution to this predicament.
                          Thank you for your time

                         ACJ Response: The gym at the ACJ will not re-open until the COVID-
                         19 cases are drastically reduced in our county.




         Name :           Gym Rat
         Address:
         Organization(s): Jail
         Comment :        Warden Harper, if I've received both COVID shots, can I access the
                          weight room? We have cameras in there, I'll wear a mask, and I'll
                          carry my vaccination card. Will you open the weight room to those
                          quarantined? You can check my papers any time sir.



                                           5
Case 2:20-cv-00496-CB-CRE Document 107-9 Filed 03/11/21 Page 29 of 29




                          ACJ Response: The gym at the ACJ will not re-open until the COVID-
                          19 cases are drastically reduced in our county.


         Name : Lee
         Burkhart
         Address:
                          , 15219
                          yourneighborpgh@gmail.com
         Organization(s):
         Comment :        Why are there children at ACJ? According to the county jail’s
                          population reports from late 2020, there are a number of children
                          being held in the county jail. I am baffled by this for a number of
                          reasons. Please consider: -There seems to be ample room at Shuman
                          Juvenile Detention Center, that is to say a children’s prison, for
                          individuals ranging 10-17 years old. As of January 26th, Shuman’s
                          population was 31 children, well below their maximum capacity of
                          126. -ACJ’s population averages around 1,560. Due to covid, we
                          know that those at ACJ are isolated, and confined to their cells 23
                          hours a day. This schedule, as stated by Warden Harper, is to allow
                          for proper social distancing as ACJ seems to have a shortage of pods
                          available. -Keeping these children at ACJ means further isolating
                          them in an institution made up entirely of adults. Without any peer
                          support and in an environment that isn't focused on the specific
                          needs of children, they stand to be greatly harmed by the additional
                          confinement and isolation at ACJ. It is my opinion there is no excuse
                          or reason that children are being held at ACJ. I don’t believe children,
                          or adults, should be incarcerated at all. I appreciate this board’s
                          novel task of ensuring proper management of the jail, and the well-
                          being of those incarcerated. While I do not doubt that some of you
                          believe the inherent value of those goals, I implore you to act on
                          them. What will the members of this board do to get the children out
                          of ACJ? How will you prevent such a deplorable practice moving
                          forward? Thank you, Lee (they

                          ACJ Response: Individuals under 18, committed to the ACJ have
                          been accused of an adult crime and for that reason, they are housed
                          at the ACJ.




                                            6
